.
:,
                                  UNITED STATES DISTRICT COURT                                           E-FILED
                                                                              Thursday, 30 May, 2019 11:46:21 AM
                                  CENTRAL SISTRICI' OF ILLINOIS
                                                                                    Clerk, U.S. District Court, ILCD
     TODD FORTIER, #N51882
                  Plaintiff,



                  vs.
                                                                                    JURY DEMAND
     ILLINOIS DEPARTME!¼'T OF CORRECTIONS,
     WEXFORD llEAL:Hl SOURCES, LAKE LAND COLLEGE,
     JOHN BALDWIN, NEDRA CHANDLER, JOHN VARGA,                            FILED
     ASST. WANDEN FASONO, SONJA NICKAIAUS,                                   MAY   2 8 2019
     KEITH STEVENSON, DR. ZAHTZ, DR. LANK,
                                                                          Cl '"RI< OF THE COURT
     DR. LUDFORD, DR. 0' BRlR1EN, DR. STEVE ME&l(S,                       'Cl:s. DIS'ffHGT. COl!RT
                                                                    CE'IIITf-lf,L DISH<IC, OF ILL!NOIS
                                                                      .     Ut~Et-,NA, l'.LUNOIS
     ALAN PASLEY, AMBER ALLEN, NURSE TUELL,
     NURSE MERSHON, TROY HENDRIX, MAX BLACKBURN,
     CHRIS MEl,VIN, JAMES MARTENS,   i,M,Ali   JOHNSON,
     LT. REMMERS, LT. GONZOLOS, CARLOS FARIAS
     AND OFFICER BLACK. Individually and in
     their official capacities.
                  Defendant's.

                                                COMPLAINT

     1J1is action is brought by Plaintiff, Todd Fortier, pro-.se, a Blind American with Disabilities

     presently incarcerated in the. Illinois Department of Corrections. Against the above captioned

     Defendant's and alleging that they acting seperatly and in concert in furtheranceeoS ·

     customs, policies and practices designed to save on            cost of forti.ec's care and custody
     exercised deliberate rulldl,fference to the serious neE,ds of his disabling medic.al conditions

     and their related medical complications. Defendant's refuse to provide ordinary and

     routine medical care to Fortier. Such as, upon discovering that their prefferred insulin

     did not work for his diabetes, refused to substitute insuil<n. Inste.ad forcing him tdl

     control hi.s diabetes and blood sugar levels viahstarvation. Refusing to treat his end
     stage advance Hepatitis C.        refusing to provide mandate traatment for his advanced
     degenarmtive cornea disease.              i.ndifference is so deleterious and repugnant, rt

     condemns him to suffer one or more of the following medically certainsailments. Death,
     Heart Attacks, Heart Disease, Strokes, C,omas, Liver Cancer, Liver Failure, !lye pain,
Constant Migraine headaches, Nerve Damage and [Jain, Limb and Digit Amputations, among
many other things. oofendant's actions are so deliberate, reckless, willful and wanton


        Also, Fortier a blind inmate has been denied participation in TDOC, Wexford Health
Sources and Lake land College, medical, educational, work, rehabilitational and early
release programs and services soley because of his disability in violation of l:he
ADA and RA.
        Mot:eover, Defendant's have a custom, policy and practice of denying Due Pvocess
of Law in the. r:eview of grievances and eomplaints      order to conceal tb,e unlawfui
eonduct of IDOC Staff and it's Agents and in promotion of these practice.sand policies
they tlenied Fortier hi.s c.onsti tutional rights to fair and impat:tial hearings for bis
 -          c i cy (SO'
      . t e c•f•
aprox1ma                  .
                    • ; grievances arn1' comp.1ain
                                                . ts All of which were properly file between

the years of 2011 until 2019. However, Fortier has not re,;ieive even a minimal amount
of resolution of his eomplaints of continual violations to his constiibutional and civil
rights, only retaliations by those charged to protect and guarantee them.

                                JURISDICTION AND VENUE
JURISDICTION
        l'nis Court has Jurisdiction over Plaintiff's Claims of violations of Federal and
Constitutional Rights under 42 lJ.S.C. §§ 1331(a) and 1343 and claims of violations of
the Americans with Disabilities and Rehabilitation Acts under 42 U.S.C. § 12101 et seq.
and 29 U.S.C. § Sec. 504 and 794.
        This Court has supplemental jurisdictfon over Plaintiff's Stat,2 Law Claim under
28   u.s.c.   § 1367

VENUE
        Venue properly lies in this Court pursuant to 28 U.S.C. Sec. 1391(b1)(b2).
Defendant's have aeted and continua to act under color of state Law at all times relevant
to        complaint

                                           2
                                        PLAINTIFF'S PREVIOUS LAWSUITS

Case# 15 C 1591 and ADpeal              # 16-3571

        Plaintiff filed a lawsuit against the Terani Law Firm, whereupon the cause was

dismissed for failure to established federal diversity jurisdiction upheld on appeal.

Case# 17-CV-06050

        Plaintiff filed a 28 U.D.C.A. §2201 complaint seeking a Declaratory Judgemnt ari;iainst
Judge Norge and Clerk illruton and recieved a ,',PLRA Stcfke.

        On 10-16-18 Plaintiff filed a FRCP Rule 60 motion to vacate and set aside PLRA
Strike, ai:gueing that 28 USC§ 1915(g) does not authorize the application of PLRA Strike for s

for seeking a declaratory judgment against a judge and therefore Defendant's were not
irm1une , ,•, Still pending.

        Plaintiff Fortier avers that he has be. assigned only one(1) strike under PLRA and

that strike is being appealed as improperly applied.


                              FULL EX!lb;USTION OF AIJt'".lrNISTRATIVE REMEDIES

       Plaintiff Fortier avers that he has fully exhausted all claims of constit1-1tional

and civil right violations through the grievance processes made available and required

by the Illinois Department of Correction and has attached documents in support as
Exhibits and further referenced in complaint.


            .Nt.1 Plaintiff cespectfully seeks the Court's indulgence in understanding
that because of his blindness and the. methods that must be used in           this com~ia:tilt
   mmy appear to be overly explains tory. May the Court be assured that absent some
redundancies     complaint details allegations
day 2©'.D9.
       ,'"t .c,''t .2.   .p·l·.
                           . arntL
                                 "ff   h. as supp .e-·, uncl er separate cov12r two ('J)
                                             · , liod                                     '
                                                                                     _ paci<ets of exhibits
   supports of complaint. One(l) that of Medical Records and one(l) of gi:i,wances, complaints
and letters '9nd; reference in complaint where appropriate..
    ,,
                                    ALLEGED VIOLATION OF LAW

                                                   COUNT I
                                                CONSPIRACY

         Defendai1ts in promoting pratices, policies and customs designed to save on the cost

and limit their responsibilit:j;es to providil, Plaintiff's Medical Care, RehabiHtation,and

Education, m,.LcLe he is in the custody of Illinois Dept. of Corrections. Acting separately

and in concert i!li<il violate the Due Drooess and Equal Prote(:tion Clause of the U.S.

Constitution. Where they denied him fair and impartial hearings in                          aprx. fifty(50)

grievances and complai£1:bs in order to conceal the numerous violation of Plaintiff's

Constitutional and Civil                in furth'?tsll'.lle"'!   gf   s,~td cost saving goals. To wit;
               a. violations of the Health Insurance Portability and Accountabi.ltty Act.
         b.    b.      failure to create grievance procedures and methods of del.ivery of
         grtevance to daignated persons having the only authority to resolve cornpfaints
         against certain staff and agent. :,.-,
               c,.     use of unauthorized person to resolve grievanc,cs.
               d,      use of sophistry, false narratives, fabricated evidence, changes in
         nature of and i.gno:ring allegations of grievance in order to deny cornplaints ~
               e~    refusal to allow t"h.e grievance officerv s decisibon to be3a.ppealE:r:k1
         only his or         denial. inaccuracies and falsehoods are not allowed to be pointed
         out and refutted.


                                                  COUNT II

                       AMERICANS WITH DISABILITIES AND REHABILATION ACTS

         Defendant's violatG':d Plaintiff rights as a Blind American with Disabilities secured

unck;,r the ADA and RA. where they; 1

               a.      Denied or restrected                pa.rttci.pation in programs and se1:vices~
               b.      Refused to make inexpensive and reasonable accornmendations, which would
         all,~v, him to participate in Vocactiona.1 a.nd Coecectional Industries                         and
         services ,1nd th.e:ceby earn         early release f rorn prison~
               c.      Refusal to provide inexpensive auxillary devi.ces and visual aids that
                              . quality of life and would have allow him to no longer rely
         would have improve 'nis
         on     kindness of viol~nt inqiate assi,gned ac 13!s aids, ,and devul,ll;jc_ personal .
                                                                      0




                                                       4
      and private information to same just 1lo effect outside corm1unications.
            d.    Denials of specific ADA services-led to permanent physical injury.
            e.    Misappropriation of funds.

                                          COUNT III
             DELIBERATE INDTFFENCE TO SERIOUS NEEDS OF MEDICAL CONDITIONS
      Defendant's         been and are in promotion       a policy a.nd          to save on the
cost of care and custody of Plaintiff, exercise diliberate indiffernce 1Jo to the serious
medical needs of his diagnosed medical conditions and their related medical complications.
      Furthermore, Defendant's in denying medical treatments willfully and wantonly and
repeatedly endanger his life, health and safety and causing him to unnecessarily suffer
pain and injury to vital organs.

                                         SUBCOUNT !\
                                   KERATOCONUS TRI~A'IMENT
      Defendant      have been and an, deliberately indifferenct to the serious medical
                                   eye disease         toconus (KC) and   's related medical
conditions. where they;
            a.    lJeny or delay access to medical specialists qualified to treat KC and
      refusing to carry out specialist rnccommendations.
            b.    denying or delaying prescribed ma,dical treatments and prescriptions.
            c.    !!squiring Plaintiff to pay for prescriptions
             d~      refusing to provide medical treatments or medical dev:Lces 1Jrescri.beCI
      for diagnosed conditions and needed to stop pain and suffering.

                                         SUGCOUNT B
                                     DIABETES TREATMENT
      DefendnJ:1t' s have been and are deliberately indifferent to the serious medic.al needs
of Plaintiff's Diabetes and it's related medical conditions in a manner so repugnant
and deleterious tht it can be termed technical attempted murder and subjects him to one
or more of        followi.ng medically certain outcomes. i.e. death, strolkes, heart attacks,
heart ·disease, lirnb and digi.t amputations amo11@ many other things. Where they;



                                             5
    •
                 a.       Took Plaintiff an insulin dependant diabetic for aprx. twmnty(20)         years
        off insulin iimtirely simply because the type used was ineffective and to provide
        effective insulin would cost more is a medical judgment so bad it's not medical
              b.    implementing and r:estricting Plaintiff's diabetic medical treatment
        soley to save costs, without medical. examination or needs accessment is a deleterious
        medical declsion based on non medical factors.
                 c.       Using nurse Practictioners as primary he.alth ca.:re providE:rs to trt~at
                      I
        Plaintiff s diabetes and us"i.ng lic.ensed physi.Ci.ans as rubber stamp . ,auth01·_~izees
        of nurses diagnosis and prescriptions. Denied him excess to qualified Doctors
            aprx. eight(8) years     cause him injury and harm to     ltfo and
              d.        refusing to prrrvide treatment for diagnosed medical conditions. e.g.
        dia.betic gl.lln disease, diabetic neuropathy and foot injuries.
                 e.        refusing to provide prescribed medical treatment and medkal care
        unless            until Plaintiff payed entire cost of care.

                                              SUBCOUNT C
                                         HEPATITIS C TREA'IMENT
        Defendant 1 s have,    and are deliberately Indiffernt to the serious medical needs
of Plain ti.ff' s end stage advanced degenerative liver and blood disease Hepatitis C. and
it's related medical conditions in a manner so repugnant and deleterious taat                 can
be termed technical attempted murder and subjects him to one or more of the following
medically certain outcomes~ i .. e ~ Death, liver cUsase, liver cancce;:r 1 scorosis of the liver
and painful side effects. Where they;
              a.   refused to provide the approved cure/treatment for his ,2nd stage Hep C.
        for non-medical reasons.
                 b.       failure to treat his Hep C. before it reached it's end stage of fibrosis
        level four(4)          a medical juggment or decision so repugnant it can not be called
        medical.
              c.    refusing to cuni/treat            Hep C ·for no othf'!F reason than t1,&0save
        the cost of care~ unnecessarily risk            life.




                                                  6
   ,,
                                                 COUNT IV
                                                RETALIATION

          Defendant's have been and are retaliating against Plaintiff for exeei::ising his
right to seek redress through complaints and grievances to resolve allegations of

unlawful conduct. They have unjustly punished               and caused him harm in violation of

        first(lst) Amendm<cnt Mi the U.S. Constitution.               they;
                a. deny Pla:i!mtiff any partici.pati.on in IDOC programs and services, which
          they have allowed          disable inmates to participate i.n.
                b.     intentionally deny medical services, educational, rehabil.itational,
          work and recreational programs and services they allw all inmates to participate
          in.
                c.     intentionally deny Plaintiff an opportunity to participate in I!X:lC's
          less punitive programs and services. e          . transfer to lower security facilities,
         corrnmmittee transitional program assignment and home monitoring.
                r1     denial of parti.cipaU.on in early release programs and                     good
          time credits.
                e.     confiscation of authorized property.

                                                 COUNT V
                                     WILLFUL AND WANTON CONDUCT

                      INTF:NTIONAL INFLECTION OF EMOTIONAL DISTRESS (TIED)
         Moreovf::':r, Defendant I s in doing        things alleged in        complaint acted
delibet·ately, wantonly, willfully, r,ocklessly and malici..ously. As a cesul t they
caused Plaintiff to suffec extceme enotiona1 distcess and publ                             injuries.




                                                 7
  '
                                       PARTIES
      1,    Plaintiff Todd Fortier is and was at all times relevant aepete; a prisoner
and American with a disability. Wbo suffers from Blindness, D.iiabel:!es, Hepatitis C,
and Mental Illness and is incarcerated in the Illinois Department of Correction at
it's Dixon Illinois facility (l1)ixon").
      2.    Defendant Illinois Department of Corrections ("IDOC") is a ,state of Illinois

Agency charged with confining those sentenced to term:ms of imprisonment under Illinois
law. It receives Federal and State funding.
      3.    &fendant Wexford Health Sources("Wexford") is a Pennsylvania Company

doing business in Illinois contracted by fDOC to provide medical and mental health care       -·J   .c1:

in it's correctional facilities. Receipt of Federal funds i.s unknown.
      4.    Defendant liiakl!i:iLclnd College (''Lake Land") 'is an Educational Institution
contracted or retained by IDOC to provide educational programs and services in over
twenty(2(l) of it's correcti.onal facilities. At all relevant times hereto it had a
so-called campus a Dixon C.C. and provided educational programs and services to
the incarcerated. It receives ~'ederal funds.
      5.    Defendant John Baldwin is and was the action Director of IDOC at all times
relevant here.to and exercised supervisory authority, and control over all IDOC facilities
employees and entities operating in IDOC under contracts.
      6.    Defendant Dr. Steve Meeks is and was Ul.OC's Agency Medical Director/Chief
of health Services. Who at all times relevant hereto was the ombudsman overseeing
IDOC's Medical Staff, Wexford and Inmate Medical Services,

      7.    Defendant Nedra Chandler was at all times relevant hereto the Warden and
chief Executive Officer of Dixon Correctional Center.
      8.    Defendant John Varga was and is andemployee of IDOC.       v.~10   at all times

relevant hereto was the Warden and Chief Executive Officer of Dixon C.C.
      9,    aefendant Fasano(first name unknown) was at all times relevant hereto the
Assistaat warden of Programs at Dixon C.C.C



                                           ,,
                                           i)
       10.    defendant sonja Nickalaus is an employee of IDOC. who at all times relevant
hereto was Assistant warden of Programs at Dixon C.C.
       11.    Defendant Alan Pasley is an employee of IDOC. Who at all times relevant
hereto was the !D1'.'l!C Brograins Compliance Admisinstrator/ADA CootlOO!tii;;{ttllil.
       12.    Defendant Keith Stevenson is an employee of Lake Land College. Who at all
times relevant hereto was the associate Dean of Lake Land's fjixon C.C. campus.

       13.    Defendant Max Blackburn is an employee of IOOC. Who at all times relevant
hereto was the American with Disabilities Coordinator("ADA'') at Dixon C.C.
       14.    Defendant Troy Hendrix is an employye of IOOC. Who at all times relevant
hereto was the American with Disabilities Coordinator at Dixon              c.c.,'
       15.    Defendat Amber Allen is an employee of IDOC. Who at all times relevant hereto
was the Health Care Administrator at Dixon C.C.

       16.    Defendant Dr. Lank(first name unknown), is a Physician employyed or retained
by Wexford Health Sources. Who at all times relevant hereto provided medical services
at dixon C.C.

       17.    Defendant Dr. M. Zahtz is a Physician employeed or retained by Wexford Health
sources. w'no at all times relevant hereto provided medical services at Dixon C.C.
       18.    Defendant Dr. O'brien (first name unknown) is a Dentl:st employeed or retained
by Wiexford Health sources. Who at all times relevant hereto provided medical/1:iental
services at Dixon C.C.

      19.     Defendant Dr. Ludford (first name unknown) is an Optomotrist employeed
retained by Wexford Health Sources. Who at all times relevant hereto provided medical
services at D:ixon C.C.

      20.     l:iefendant S. Tuell is a Nurse Practitioner employeed or retained by Wexford
Health sources. Who at all times relevant hereto provided medical services at Dixon C.C.
      21.     iliefa1odantl7K1 ,Mersbo!lr,ii:a-,J:ilurse Practitioner employeed or retained by
Wexford Health Sources. Who at all times relevant hereto ii'aovil:led medical servfoas at
dixon C,C.



                                               9
      22.       Defendant Chris Melvin is an employee of IDOC. Who at all times reletrtmt
hereto was the supervisor of IDOC' s Correcti.onal Industries at Dixon C.C.

      23.       Defendant james martens is an employee of IDOC. who at all times relevant
hereto was the Grievance Officer at Dixon C.C.

      24.      Defendant sarah Johnson is an employee of IOOC. Who at All times relevant
hereto was the IDOC' s lidministative Review Board's grievance appeal officer.
      25.      Defendant Remmers (first name unknown) is an employee of IDOC. Who at all
times relevant hereto was a correctional officer with the rank of lieutenant, assigned
as chairman of the disciplinary adjustment committee at Dixon C.C.
      26.      Defendant gonzoles ( first name unknown) is an employ~e of IDOC. Who at all
relevant times hf:ireto was a correctiona1 officer with the rank of lieutenant at Dixon C.C.
      27.      defendant Carlos farias     an employee of I!X)C. Who at all times relevant
hereto was a correctional officer assigned as programs disciplinary hearing officer
at Dixon C.C.

      28.      Defendant Black ( first name unknown) is an employee of IOOC. Who at all
times relevant hereto was a correctional officer and SORT team memer for IDOC S't'!\.'flffied
at Dixon    c.c:].

                                     FACT ALLEGATIONS
     29,    On or aboutii·May 20, 2011 Pl\laintiff was remanded into the custody and care of
Defendant Illinois department of Corrections ("IDOC") pursuant to a sentence of re:il~l:!teen
(18) years.

     30.    Plaintiff asserts that at the time of his remand into IOOC's custody he was
a Blind American with lhsabiHtjes and suffered from the following chronic medical
conditions. To wit;

            a.   Advanced Kerataconus in right eye and no left ey~ and relat!l!d conditions
            b.   Daibetes and it's related medical complications, gum disease, neuropathy
            inter alia
            c, Hep C and it's related medical conditions
            d. Mental Illmess. e.g. depression, anxiaty and personility disorder.

                                            V
                                                10
     31. Plaintiff asserts that          his primary health Care Physicians orders of
10-2010, given at south Suburban Hospital. the course of treatment fair his daibetes
wa a six(6) shot a day regimen> of three shot of lantus(sic) and three(3) shots of
hemaglob(sic). One of each before each meal.
     32.   Plaintiff alleges that Defendants' IDOC, Wexford, their medical staff have
a cost saving practice and policy. that duabsties committed to their care are placed
on a two(2) shots insulin regimen of'iN:Rll and R. One shot pre-dawn and one(1) shot
pre-dusk, without examination or tests to detel:'!lline medical needs
     33.   On or about June 11, 2011, Plaintiff was transferred to IOOC's Dixon C,.C,,,,
("Dixon") and briefly housed in the Health Care Unite"HCU") and give an IOOC/Dixon
oreintation manual ( See Exhib:tts Al, AZ, A3 and A4 )
     34.   On or about June 12, 2011 Plaintiff asserts that he was moved into dixon's
non-hadicap accessable living area and given a previously unknown inmate as a so-called
ambulatory aid. Plaintiff was required to depend on 'lihe kindness of:,notr cmly·,th('l aid
but other inmatesin order to successfully complete most daily tasks.
     35.   Plaintiff alleges that he is a qua:litfiii!!ll. Aiinerican with a Disability, Defendants'
IDOC, Wexford and their staff and agents capreciously and arbitrarily refused to move
him into the cells located on the second(2nd) and thrird(3rd) floors of the HCU.
Those cells are of the type and configuration mandated for the disabled by the ADA.
( See exhibits Bi and B2)
     36.   Plaintiff Alleges that the so-called physically challeJ'.lged cells are arbitrarily
given to inmates in protective custody, wheelchair bound, ambulatory and some blind
     37.   Moreover, Plaintiff asserts that Defendant IOOC maintains infol:'!llation centers
and computor web pages detailing to the public it's compliance. with the ki!lariioanl! with
Dixabilities Act (ADA) and rehabilitation Act (RA). specifically, detailing the
accomendation and devices and methods of effective communication it provides to Blind
persons in it's custody. ( See Exhibits Cl and C2)
     38.   Plaintiff asserts that being housed in the same manner as the non-disable



                                            11
extreme limitations ware place on hi.s life activities and quality of life he enjoyed.

the basic functions that othersperform easily he could not do without assistance from
his aid and the kindness of other inmates,

.:<"    39.   Plaintiff alleges that Defendants' policies towards him as a disabled person
caused him harm. e.g.        injuries suffered because the non-disabled cells are small two(2)
man, stack bunk st:yle without_lad~er. Therefore, area to toilet and door is block as
boxes and shelving are to climb top bunk. Also, he was required to give inmates his
p,Ersonal, private and family information in order       to   effect communication.

       40. On or about June 15 2011 Plaintiff asserts that in attempto obtain a better
more independent quality of life. Plaintiff wrote Defendant Hendrix asking for items
needed to lessen the pain caused by his Blindness, ADA accommenda.tions . ( See Exhibit
D )
              a.     Placement in ADA cell               B. sunglasses for photophobia
              c.     Magnifiers and or CCIV              d.    Talking book player
       41. Plaintiff alleges that he was restricted from participation in Defendant
IOOC'sedicational and rehabilitational programs and services. Where participation in
these programs and services are reslrictedanless and until inmates take the 'llABE test.
IOOC provided no method for blind inmates such as Plaintiff to take the test for aprx.
five(S) years.

       42.    Plaintiff alleges that Defendant's IDOC and hendrix denied him participation
in the voice mail programs for the blind for aprx. two(2) years. eventhough, his
blindness was a matter of long standing correctional and medical records.
       43. On or about 10-23-11 Plaintiff asserts that he filed Emergency i,\tii1guievfi!Mte #
11-10-181 directly to Defendant 'ii \Chandler and hendrix alleging the deliberate indifference
to the serious medical needs of his disability and failure to provide disability
accommendations. ( See Ex. El, E2 and E3)
       .,   a.     On 11-22-11 Defendant Chandler denied grievance Bnergency sta;1Jus
            b.     On 12-1"11 Defendant hendrix reponded tc   ie
            c.     On 1-25-12 Defendant Martens denied ~DAgrievance
            D      on or about 11-27-12 Plaintiff recieved the Obove response in coreectional
        mail.
                                                 12
     44.   On or about 11-20-11 Plaintiff filed an identical grievance to grievance #
11-10-181 Directly to Defendants IDOC's Director oodinez and ADA Coordinator McKenzie
pursuant to Illinois law and due to Defendant Chandler and Hendrix's refusal to
resolve allegations of denial of rights ( See Exhibits E4, ES and F3 )
          a. on or about 11-27-12 Plaintiff received Defendants IDOC's ARB refusal
     to hear grievance in the Correctional mail.
     45.   Plaintiff alleges that Defendants' IDOC, Wliilxford, those employee and or retained
by them did for aprx. two(2) yea11s of Nd.mg charged with the care and custody of Plaintiff
were deliberately indifferent to the medical evidence and facts that thier treatment
for his diabetes oos ineffective and as a result his blood sugar levels were dangerously
increasing and that his Hep C should be cured.
     46.   Plaintiff alleges that the before mentioned Defendants', IDOC, Wexford, Chandler
Hendrix, Martens and others. In furtherance of thmipolicy and practice of cost savings
on the care and custody of Plaintiff did for the periods of May 2011 uptto January 2013'
did knowingly and intentionally cause him to suffer extreme pain and subject~d him
to an infantile quality of life. Sherein They:
          a. Were deliberately indifferent to the serious medical needs of his Diabetes,
    Hep C. Kerataconus and thier related medical conditions.
          b, refused to provide reasonable and inexpensive accommendation for his
diability aad prohibited and or restricted his participation in pr:ograms and services.
          c,   refused to hear properly filed grievances.
          l:l. falsely denied Plaintiff's blindness.
          e. denied his right to a fair and impartial grievance process, coutinely
    used fabricated evidence and rationales, using unauthorized persons to hear grievances.
     47.   Plaintiff alleges that the before mentioned Defendants' not only cause him
harm. thier concerted acts of misconduct violated his protected civil and constitutional
rights. e. i.
           a.   American with Disabilities and Rehabilitation Acts.
           b,   1st, 8th, 14th Amendment of the U.S. Constitiilmtion
           c.   Health Insurance Portability and Accountability Act (Hi~M)
           d.   Illinois statuses and common law

                                         13
   '
       48.    Plaintiff alleges that the ~elations to his constitutional and civil rights
at the hands of Defendants' IDOC, Wexford, thier employees and those acting under thier
control:emrtlnued into the future and became more egregious.
        49.    on or about 1-26-13 Plaintiff allegs that discriminated against and
punished solely based on the limitations of his blindness and and the refusal of
m]merous request for accommendations to be made concerning the very thing he was written
a disciplinary ticket for, i.e. unmade nbed and medication no in property box. ( See
Exhibit F)
        50.    On or about 4-15-13 Plaintiff asserts that he filed ADA grievance# 13-4-142

to Defendant Hendrix alleging the continual denial of medical treatment for the serious
medical needs of his disability and refusal to make need accommendation for his Disability.
( See Exhibi.ts Gl, G2 and G3 )
              a.    On or about May 1, 2013 Defendant Hendrix answered grieavnce, Defendant
        Ulandler concurred with decision.
              b.    On March 13, 2014 Defendant Johnson denied grievance as appropriately
        addressed by linstitutional administration.
        51.     On or about 5-15-13 Plaintiff asserts that he sought Mental Health counseling
with Dr. Gavoli at Dixon C.C. due to the emotional distress caused by what he perceived
as the extremely dangerous lack of medical care for his degenarative eye disease and
the disability discrimination and punishmemt he was made to endure.
        52.     On   or about 6-9 and 6-17-13 Plaintiff asserts he again wrote to Defendants'
Chandler and Hendrix concerning the delay in receiving promise medical care, deliberate
indifference to serious medical needs and ADA discrimanation and punishment experienced
at Dixon C.C. DefendamPdid not respond to letter of complaint
        53.     On or about 6-18-13 Plaintiff asserts that he was seen by Dixon's Optomotrist

Dr. Hicks and complained of extreme eye pain, migraine headaches, eye infections and
swelling of the eye. Also, he inquired about the th,, fifty(50) day delay in seeing
an Opthomologist
      54.   6n o:r·about 7-3-13 Plaintiff asserts that after long delays he was sent
out to the University of Illinois(UIC) eye Clinic hwll.Ee Ophthalmologist determined
that he was legally blind. As Dixon C.C. 's Dr.Hicks arn:l,numerous IDOC l\llid Wexford
medical staff found over the preceeding years. ( See Exhibits MED REC 1,l)

      55,   On or about 8-8-13 Plantiff asserts that Defendant Hendrix allowed him
limited ADA accommodations. i.e. Talking book and voice mail for six(6) months only.
f:See Exhibit H )
      57.   On or about 8-16-13 Plaintiff asserts that nothwithstanding his disability
he identified several job assignments in Dixon's optical lab/correctional industries.
that .he, could perform with 1i ttle or no accomodations.    Plaintiff wrote to Defendant
Melvin to request placement in Industries and submitted an application wherein his
disability was fully disclosed. ( See Exhibits Ii and 12)
      58.    On or about 9-4-13 Plaintiff asserts that he received a letter acknowledging

his application and placement on a secret waiting list. ( See Exhibit I3 )
      58.    Plaintiff alleges that Defefendant Melvin in an act of ADA discrimination
did not call him over for an interview or assign him in the optical lab as he would

have done with other inmates that were within seven(7) years of thier outdates/release,
      59.    On or about 9-16-13 Plaintiff assers that he wrote a letter of complaint

alleging deliberate indifference to serious medical needs and and lack of any meaningful
ADA accommendations. ( See Exhibit Ji)
      60.    Plaintiff alleges that Defendants' Chandler and Fasano by not investigating
riis complaints and relying on the medical staff jusM,fica,tion of their own action. Only
i;u:iqec:ei:;sat'.ily prolonged and increase his pain and suffering. Also, they did not address
J'iJ;s ADA concerns . ( See highlighted and added parts of Ex. J1 made by unknown person)
      61.    Plaintiff asserts that one of his diabetes related medical conditions and or
complications is ;aggressive chronic gum disease. The symptliffi!S ··are mouth and gum pain,
bleeding gums, destruction of the underlj,ing bones that support teeth and finally tooth
lost. The prescribed treatment is frequent teeth cleaning.,        '·"


                                              15
      62.   On or about 10-23-13 Plaintiff asserts that he filed grievance# 13-10-165

alleging , that according to Defendant O'Brien Dixon's HCU Dentist, he was being ·
denied any treatment for his hix chronic and persistent diabetic gum disease and the
resulting pain, tooth loss and suffering. Also, pursuant to a policy and practice
in order to obtain replacement denture needed for the inevitable tooth loss, proper
chewing and digestion. Plaintiff would have to pay the entire cost. ( See Exhibits
K1, K2 and K3
      a.   Defendant IOOC, Cliandler and others'·have no nanied facilJty .privacy-officer
      or disclosed any HIPAA procedures for handling medical issues and grievances.
      b. On 2-11-14 CCII Zoedlo responded to grievance simply stating that Dixon's
      HCU has no dental hygenist to perform the medical treatment.
      c. on 3-21-14 Defendant Martens denied medical grievance and furthermore
      gave medical advice on how Plaintiff could treat his chronic medical condition
      d.   On 8-26-14 Defendants' ARB refused to hear grievance as untimely filed

      no denial dates-~nd'MCUvvisits dates.
      63.   Plaintiff asserts that his chronic persistent diabetic gum disease is~
not an eposidic medical condition. the need for treatment is continual and the denial
of it, izeaterday, toclli!.'y):imrl. tnmorrow is a contonual wimi.ation.ai:1H'ii'laintiff's Consttt
and civil rights.
     64.    Plaintiff alleges that Defendants' IOOC, Wexford, Chandler, O'brien, Martens
and ll;iihers, have in furtherance of the cost saving policy and practice, ,,den§md Plailiififf' s
needed medical treatments, inacted an extortion scheme and engaged in concerted
misconduct to cocea1 th>!ltr violation of constitutional 1i!ll!1s.
     ~~.    On or about 1-10-14 Plaintiff asserts that as a direct result of being

l10q,;1;i,1!,ii:ntl'lfii:on 's non-disabled living area, forced to walk aprx 1/2 miJ1e of slippery
i.ce,~1:1riorra1w,.wet gtounds, he permantly injured his back due to a fibll that was the
diilure~ l'leaause of being denied disability transportation( so-called 106)
     66.    On or about 1-12-14 Plaintiff asset'ts that he simultaneousely filed an
emergency and ADA grieavance # 14-1-92 and 14-2-111 directly to Defe.ndants' Cliandler
and hendrix, alleging a seriolls .and perf!!amemt i!}jUJ::y caused, by disability discrimination


                                              16
                                                                  ~
and denial of ADA accomodations. { See Exhibits 11, L2,and 13 )
             a.   on 1-17-14 Defendant Chanqller denied grievance emergency status
          b.   On 2-20-18 Defendant Hendrix respondied to grievance sting the Plaintiff
     was moved to health care per his request. Defendant Chandler concurred
          c.   On 8-22-14 Defendats' IOOC's ARB combined grievance# 14-1-92 with
     grievance# 14-4-82, ilsing opposing and alternative reasoning to deny the J:!eperate
     and d:isttflct·isuhj~tt matters contained in them.

     67.     On or about 2-14-14 Plaintiff asserts that he simultaneously filed Grievance#
14-3-31 alleging disability discrimination and retaliation by Defendant Fasano. In that
Fasano had STC assigned Sgt Irwin leave his mental health facility assignillem:!mand.·
confront Plaintiff with the message from Defendant Fasano that he was not to receive
:iny handicap consideration or accommodations. Th&s Message was delivered in a loud
loud and hostile voice, under the threat of isauaree of.an     IDR,c( See Exhibits Ml, M2,
M3 and M4)

             a.   On 2-20 and 2-24-14 Defendant Chandler denied grievance emergency status.

          b.   On 2-21-14 CCII Law responded to allegation stating that Defendant Fasano
     admitted allegations and Plaintiff had been moved to HCU 3rd FL
          c.   On 3-4-14 Plaintiff resubmitted grievance to Defendant Hendrix
          d.   On 6-12-14 Defendant martens denied ADA grievance stating Sgt. Irwin
     admits Defendants' Fasano' s direction but denied hostility and combines ADA cell
     placement with ADA grievance 14-!+-82. Defendant Chandler concurred
          e.   On 12-30-14 Defendant Johnson of ARB changed the subject matter of ".
     grievance and :f10und that issue was appropriately addressed by facility Administation.

     68.   f:Jn or about 2-19-1.4 Plaintiff asserts that he was moved into an ADA/Phy,sically
challenged cell on the 3rd fl HCU.

     69.   On or about 3-23-14 Plaintiff asserts that he wrore to Defendant Hendrix t\,

requesting that he use some of the al<lltted federal funds to improve his quality of life

with inexpensive auxillary devices and AijA accommondation like effective comnunications
devices and talking watch and etc. ( See Exhibit N )




                                              17
     70.   On   or about 4-3-14 Plaintiff asserts that Defendant Fasano came to his assigned
cell on the 3rd fl HCU and inform him that he was being moved out of the ADA/physically
challenged cellche was presently housed in back to        non-disable area of the prison
because he no longer met the criteria. upon learning that out of the aprx. hundred and
twenty (120) inmates be.h1g housed in /\DA cells he was the only one being moved, he
promptly declared a hunger strike. In order to draw attention to the ADA retaliation.
     71.   On or about 4-9-14 Plaintiff asserts he filed an ADA grievance # 14-4-82
with Defendant hendrix alleging ADA discrimination and reta.liation in the form of a
amove from an ADA cell by Defendants' Fasano and agents of Wexford, acting in concert
to retaliate against me for complaining about denial of hia rights under the ADA and
failure to treat his serious medica1 condition. ( See Exhibits 01, 02 and L3 )
          a. On 4-22-14 Defendant Hendrix responded to grievance, ignored the 2nd
     allegation of ADA retaliation by Defendant Fasano and others and inferred that
     Plaintiff's Blindness was no different than inmates who wear glasses living in
     general population. Also, that HCU cells are designed speciffically for wheelchair
     offendars.
          b. On 9,;22-14 Defendant Johnson combined grievance 14-4-82 with 14-1-92
     combined the response and made a long rationale to deny the separate allegationijl,
     persons involved and subject matter and claim of unlawful conduct. Che;;ry picking
     Brom the allegations, in order to create a narrative upon which a denail ofgrievances
     could be based.
     72.   On or about 5-8-14 Plaintiff asserts that after an aprx. one (1) years delay
feom the day of Doctor's requests that he been seen by an Ophthalamologist. Plaintiff
was seen by a University of Illinois(UIC) Cornea Clinic whereina doctor recommended a
that he have a cornea transplant. ( See Med. Rec 14A)
     73.   On or about 5-20-14 Plaintiff asserts that he saw Dr. Gavoli, Dixon's Mental
health Doctor and sought help for the emotional distress, paranoria, amdsty,fear, panic,
and depression he was experiencing as a result:of the Defendants' refusal.and or failure
to improve the quality of life, teat his serious medical conditions and make inexpensive
aocomodations so that he could participate in programs and services.


                                               18
     74.   On or about 5-21-14 Plaintiff asserts tha.t he received Defendant \'i'e'ilf.:ifd's

denia.l of Medical doctor's recommendation that he receive an cornea transplant •.
This denial was read to him by an inmate.

     75.   On or about 7=7=14 Plaintiff asserts that        filed an ADA GRIEVANCE #14-7-79
to Defendant hendrix ailiiJJeging ADA disparate and discriminatory tratment in Correctional
programs and services, delays in sending him out for medical trealment and consultions
by outside doctors, refusal to treat the painful complications of eye disease, deni:iial
of cornea transplant, and racial discrimination ifj dis@menation of medical care at
dixon C. C. ( See Exhibits Pl , P2 and P3 )

     a. Defendant Hendrix turned grievance over to CCII zedlo
     b. On 7-10-14 CCII zedlo responded stating that Plaintiff is t'eceiving on goirmg tr
     treatment and all treatment must be ordered by Medical Doc.tor not not a matter
     of inmate preference. ,
     c.    on &-1~-1L1 grievance resubmitted to Defendant Martens through CCII Zedlo
     d,    grievance remains unanswered

     76.   On or about 7-27-14 Plaintiff asserts that he filed an ADA grievance         to
Defendant he11dr·ix alleging the continual violations of hi.s ADA rights, dangers and

coneii,rquencesof forcing a blind person to live among the non-disabled and compete for
services and programs.       resulting menta.l distress and        deliberant indifference
to the limitations of his disablity and resulting discriplinary tickets and retaliation.
( See Exhibi.ts Q1, Q2, Q3 and Q4 ) .
     a.   ntither; the facility ADA Coordinator nor the Facility Privacy/HIE'AA Officer
     repond;;,d to grievance.
     b.   On 7-29-14 Defendant Martens refused to hear grievance stating issue previously
     grieved.
     c.    On 8-15-14 resubmHted to Defendant Chandler.       remains unaddrressed
     d.   On 10-26-1.4 resubm:itted to Defendant Hendrix, along with letter. remains
     unaddressed

     77.   Plaintiff alleges that Defendants' IDOC, Wexford, Chandler, Fasano, Johnson,
Hendrix, Melvin, Ma.rums and other knowingly engage in conduct that further violates

Plaintiff's constitutional rights to a fair and impartial grievance process. Wh,m refuse


                                          19
.
    to address new dat~ specific grievances that allege continual violations of his
    rit~hts, including new details and new harms.

         78.   On or about 9-7-14 Plaintiff asserts that he filed an Emergency grievance
    14-9-110 to Defendant chandler alleging new incidents of refusal to treat his serious
    medical condition and the resulting pain and suffering, HIPAA violationsand including
    the denial to provide doctor 1 B -Ord,:ored cornea·. transplaint and all other   allegatl.ons
    and complaint that remained unaddressed by Defendant Martens in the 7-7-14 grievance.
    ( See Exhibits..R1, ,.R2 and~R3 )

         a.   Neither the FacUity ADA Coordinator nor the Facility Privacy/HIPAA Officer
         responded to grievance.
         b.   On 9-15-14 Defendant's New Warden act Dixon granted emergency status to ,
         grievance.
         c.   On 10-9-14 ccn Knauer denied grievance stating, treatment must be ordered
         by the facility Medical Practitioner and not a matter of inmate preference.and
         that grievance officer has no authority to evaluate clinical decisions mabe by
         licensed physician. Also, report restated that cornea transplant was denied and
         Dr. Shicker is evaluating cornea situation.
         d.   On 11-23-14 Defendanr'a ARB denied grievance stating that issue was
         appropriately addressed by Facility administration.

         79.   On or about 9-22-14 Plaintiff asserts that he ff.led an      ADA grievance I 14-10-48
    to Defendant Hendrix alleging ADA disparate trealliertt in accommodations, Plaintiff a
    blind inmate is required to use an antiquated method of corm:ninication(cassette tape),
    has no evening or weekend aids, denial of participation in educational and recreational
    programs and services. (      Exhibits S1, S2, and S3)

               a.   On12-18-14 ADA Coordinator Barnhart responded to grievance stating that
               that the method of voice mail used by Dixon is cassette tapes and end result,
               being the production of soond is the end     the effectiveness or ability
               of someone to hear the mail was not address.The denail of programs and services
               was not addressed.     tfae i.aq!,i; ef adequate assistance was addressed by ollowing
               the peresent aid to work non-stop. Other effective communication methods was
               denied.
               b. On 7-16-15 Defendant's ARB denied grievance stating that issue was
               appropriately addressed by the facility administration.

                                             20
        80.     On   or about 12-23-14 Plaintiff asserts that filed an emergency grievancance
 directly to Warden Enlow, alleging ADA discrimination, violations of HIPA.I\ and staff
 misconduct, wherein c/o Johnson on numeroi;is eccassions interfered with Plaintiff's
 medical care, ignored ADA accomodations offorded him or the lack thereof. Wrote four(4)
 discriplinary tickets against him. ( See Exhibit T )
                a. On 1-14-15 Warden Enlow denied grievance emergency status.
                b. On 1-20-15 Plaintiff resubmitted grievance
                c, grievance remains unaddressed

        81.     Plaintiff alleges that Defendant IOOC, it's employ9es and agents are in
 violation of the first(1st) Amendment of the Constitution and HIPAA where they have not
 created a_proCjj!dure_in which ra,idical grievance can be filed with IDOC's designated
 medical Ombuclsrnan. where complaints against IOOC's contracted medical providers can
 beresolved by a medical proffessimau,l who has equal credentials to the person(s)
 named in the grievance. Instead of requiring Plaintiff to waive medical privacy and
 give medical information to non-medical staff. Who admittedly have no power or authority
 to resove mical issues and simply rely on the accuser(s) to settle grievance.( See
 Kxhibit R2)

       82.     Plainti1lf alleges that for all times incompassing the years of 2013 and:i
 2014, Defendants' IDOC, Wexford, Chandler, Fasano, Johnson, Hendrix, Melvin, Martens
 and others. Did in furtherance of a policy and practice to save on the cost of care
and custody of Plaintiff, did knowingly and intentionally continue to cause him extreme
 pain and sufferring and violate his constitutional and civil rights. To wit;

       ;;;,     a. numerous wiolation ,of the 1st, 8th and 14 Amendments to U.S. Constitrnliion
                b. numerous violations of the ADA and RA
                c. numerous violationf;j of the HIPAA

      83.      Plaintiff alleges that l'll'l.e i:r:ilo1ations of his riglf:lhs did not cease but
became more compounded and egregious as his dl'ilsa:l:lil;Jiajnand mecl£.cal needs increas.ed.




                                               21
       84.    On or about 1-6-15 Plaintiff asserts that after being in Defendant Ili!OC's
care and custody for aprz. four(4) years hw was given a talking watch and was able to
know time without inmate assistance. ( See Exhibit Ul)
       85.    On   or about 1-12-15 Plaintiff asserts that he wrote ADA Coordinator C.
llarnhart and again expressed his desire to be given an effective method of communicating
with friends and family. Other than the antiquated and useless cassette tape voice mail
( See Exhibit U2)
       86.    On or about 2-9-15 Plaintt asserts tha hw was given a typewriter as an ADA
accomnodation and effective method of communication. However, the supplying of essential
operating equipment was denied and he was tod that he would have to purchase the needed
item at commissary at his expence ( See Exhibits U3 and U4 )
       87.    Plaintiff asserts that for the periods incompassi.ng the Year of 2015, he
sought and was denied medical treatment for his serious medical conditions and their
related medical cornplilsiati.ons and relief from the resulting pain and suffering. e.g.
       a,    4-23-15 wit!!!,Dr. Baltista              b.    5-13-15 P/A   Dyer
       c.    june 2015 sick call                      d.    7-6-15 sick   call
       e.    7-31-15 sick call                        f.    8-6-15 sick   call
       g,ij  8-18-15 Dr. Chanberlain                  h.    9-10-15 Dr.   Chamberlain
       i.    9-13-15 P/A Caruso                       j.    9-22-15 Dr.   O'Brien "Den tis; 't"
       J.    10-13-15 Dr. Chamberlain
( See medical records labeled, Medical Records       Chronic Care Clinics ''MRCCC"' and Med.Dental
''Med. Dent"= Med.Dent 1 and 2, MRCCC 14A1 thru      4, 14B, 15A, 15B, 15C, 15D1-2, 15E,
15F1-2, 15G, 16A1-s, 16B, 16C1-2, 16D)
      88.    On or about 3-17-16 Plaintiff asserts that after aprx. five(5)years the

pain, suffering and discomforts associated with lack of medical tratment of. empty
eye socket and prosthetic; /11~1n/#l'JMte.-   relieved by the replacement of prohlema.tic
old prosthetic. However, April 2014 UIC reccommendations that        the medical procedures
be perform was delayed for aprx. one(l) year and the reccomnendation that he see
a neurologist was ignored. ( See Exhibits MRCCC 14A1 t1hru A3 and 15G)




                                              22
      89.    Plaintiff alleges that Defendants' Dr. Zahtz, Dr. O'Brien, Tuell, Mershon
and others were deliberately indifferent to the serious 1U1ed:i1oal•needs of his diabetes,
hep c, and ther related medic.al conditions i.e. they. i,gnoi:ed the warning signs of
immenent and or possiblHity of Plaintiff suffering a heart attack, stroke,Hver cancer,
liver failure, sclerosis of liver, limb amputations, painful neuropathy and gum disease.
That was evident by his high and increasing A1C and blood sugar levels and increasing
fibrosis of the liver and decreased and increased liver functions.
      90.    Moreover, Plaintiff alleges that Defendants' Dr. Zahtz, Dr. O'Brien, Tuell
Mershon and others were deliberately indefferent to his numerous complaint that. medical
conditions were causing him constant injuries, pain, suffering, dizziness, nausea, mental
confusion, inability to properly chew and digest foods. the Defendants' Jeotllill:l!i!tlJi!!lciliawerous
1::he;:;e<trE OGcCtE,cil!d!nics and interview resulting from sick calls with Plaintiff ,in 2016
      }:!:· · On   or about 8-24-16 Plaintiff asserts that h.e continued his five(5) year
pursuit and again expressed his desire to participate in Dixon's E.cucational Programs
and asked to take the entrance exam vai audia due to blindness. ( See Exhibi.t V)
       92     In or about mid September 2016 Plaintiff asserts that the prescribed
sunglasses given to him to prevent his painful photophobiabroke. It was after numerous
request to see Dr . Hie.ks that he learned tha.t Dr. Hicks no longer was the eye doc tor
at Dixon and Dixon had no optometrist to address Plaintiff's medical needs.
       93.   On or about 10-14-16 Plaintiff asserts that he sought mental health therapy
from Dr. Doyle to deal with his extreme emotional distress caused by Medical staff's                   '"-'
refusal to treathis known medical conditions, refusal to replac.ed prescribed sunglasses
although glasses are made in Hixon 6ptical labs; and tbat their actions was causing
hm unnecessary pain, fear and paranoia of permanent injuey and or death,

       94.   On or about 12-18-16 Plaintiff asserts that he filed ADA grievance I 17-1-22
alleging Ada discrimination in educational, recreational and services, refusal to supply
operating equipment for devices given him as ADA accommodation and refusal to provide
prescribed medical devices"sunglasses" ( See Exhibits W1, W2 and W3)


                                             23
     A.    Dixon's ADA Coordinator Barnhart did not hear this ADA grievance but
     gave it to CCII /ilj:!,ilre for handling.
     b.    On 12-23-16 CCII responded stating, that he was scheduled for TABE test,
     typewriter. ribbons for ADA typew1dter was not an ADA issue and sunglassess
     may be provided by Wexfordthrough sick call.
     c.    On 2-22-17 CWS Grafton stated that ADA Coordinator Barnhart stated the
     ADA grievance did not need to be addressed by him. Plaintiff took TABE test,
     typewriter ribbons are not ADA issue, yard and gym schedules are an administrative
     decision. A:tso, sunglassesmay be addreessed at sick call.
     d.    On 6<!13Flll,7, Defendant's Johnson and Baldwin denied grievance finding that
     issue was appropriately addressed by facitity administration.
      95.   Plaintiff alleges tl1at for all times incompassing the years of 2105 and 2016
Defendant's IDOC; Wexford, Baldwin, Chandler, Fasono, Dr. Zahtz, Dr. O'Brien, Johnson,
Hendrix, Melvin, Martens, Tuell , Mershon and others. Did i.n furtherance of a policy
and practice to save on the cost of care and custody of Plantiff did knowingly and
intentionally continue to cause him extreme pain and suffering and violate his
constitutional and civil rights. To wit;
      a.    numerous violations of the 1st, 8th and 14th Amendments to U.S. Constitution
      b.    numerous violations of the ADA and RA
      c.    numerous violations of the HIPAA
      96.   On or about 1-25-17 and thereafter Plaintiff asserts that he was placed
on a so-called waiting li.st of eye clinic as a result of many emergency request, complaints
and grievance ( See Exhibits X1 and X2 )
      97.   On   or about 2-10-17 Planitiff asserts as a result of health care staff
refusal to simply order his prescribed sunglasses from Dixon's Opticl Labs and the
the indi.feeence to the his painful photophobia. Assistant Warden of Security Steele
allowed Plaintiff to order the heretofore denied ADA and precribed items fro an outside
vender. ( See Exhibit Y)
      98.   However, after A/W Steele left Dixon, Plaintiff alleges that in a clear
act of retaliation for his numerous complaints about the refusal to provide ADA ,r:
accommodations and medicall;h!,iii:escribed devices. Th.e previously approved items were
withheld upon their arrival.
                                         24
      99.     On or: about 3-5-17 Pliantiff asserts that he filed an e,mer:gency gr:ievance #
17-3-EB/17-4-37 directly to Defendant Varga, alleging medical staff's continual deliberate
indifference to his ser:ious medical conditions. e.g. refusal to pr:ovide mandate medical
car:e for hi.s degenerative eye disease, refusal to pr:ovide or allow the purchase of
medical supportive devices needed for tratment of the painful complications of his
disability related medical conditions. i.e. sunglasses for intense photophobia and
adjustable strap shower: shoes for neuropathy in foot. ( See Exhibit 21, 22 and 23 )
            a.    On 3-7- 17 Defendant Varga refused grievance emergency status.
            b.    on 3-28-17 non-HIPM privacy officer: CCII Wildman responded to
      this ADA/Medical grievance stating Plaintiff will been seen by optomotry on
      triage basis and medical needs items shoud by address by property or . J.::lothing
      ( emphasis added)
            c.    on 5-8-17 non-HIPM privacy officer Defendant Ma.dens denied this
      ADA/medical grievance stating that optometry seen ir,~ates on triage basis,
      no order for shower shoes per healthcare. also, all tratment must by order
      by medical staff not a matter of inmate preference. Defendant Varga concurred.
            d.    on 5-24-17 Defendant Johnson deni.ed gri.evance stating issue wa.s
      approperiately addressed by the facility administration. Defendant Baldwin
      concurred.
      100.    On or about 3-29-17 Plaintiff asserts tha.t dixon' s HCU new Optometrist
Defendant Ludford saw him and confiscated his old and broken sunglasses and staed
that he would attempt to obtain permission for him to receive the sunglasses that
    were ordered out of personal property.
      101. On or about 4-4-17 Plaintiff asserts that he wrote to Defendat's Nicklaus
and Blackburn, again asking to be provided the durable operating devices needed for
the ADA accornmodationgiven him.or another form of effective commication methods.
Magnifiers.1and etc. Plaintiff asked for these ADA accommodations to be paid for
iising the mandated funding.   Defendant's to date have not responded(See Exhibits AA)
      102.    On or about 5-1-17 Plaintiff alleges tht he was called to see Dr. Chamberlain
Who having never examined plaintiff's eye, informed him that because he had read up
on Keratocomus and could find no information stating that the eye disease causes
photophobia, he was therefore canceling all previous Doctor's prescriptions for
sunglasses.
                                          25
      However, Plaintiff armed with the medical information given to him by numerous
Ophthalmologist treating his Keratoconus, was able to explain to Dr. Chamberlain
why his eye disease causes ,photophobia as it was explained to him. Resulting in
Dr. Cha'Jlberlain rescinding his previous decision to cancel the prescription for
sung:hilisses. ( See Exhibit MRCCC 17Cl)
      103. On or about 5-1-17 Plaintiff asserts that Dr. Chamberlain examined
left foot and found that he had an open soreand ingrown toenail. Dr. Chamberlain
prescribed that he soak his foot in epson salt twice(2) a day for a month and referred
him to see a podiatril,t. ( See Exhibits MRCCC 17C1 and C2 )
      104.   On or about 5-3-17 Plaintiff asserts that he saw Hental Health Dr, Doyle
and sought help for the extrem mental distress, paranoia and anxiety caused by feeling
that Correctional and Medical Staff were attempting deliberately den)ding him needed
medi.cal treatments and disability assistance.
      105.   On or about 5-7-17 Plaintiff asserts that he filed an emergency grievance#
17-6-65 directly to Defendant Varga, again alleging the continual ADA discrimination
ilin medical services, retaliatory denial of prescribed medical tretment. refusal to
provide Ophthalmologist pi:escribed care for his eye disease, refusal to provide Dr.
60001b1klai:n':s ·presc,i;~,bed 'medical care for his foot injuries and sunglasses. Once
he ceased praticing medicin'ie in Dixon HClJ. ( See Exhibits BB1, BB2, BB3 and MRCCCl 7C1
and 17C2)
               a.       On 5-10-17 Defendant Varga denied grievance emergency status.
               b.       On 6-5-17 non-ADA and non-HIP/>A privacy officer CCII Gray l'.'esponded
      to ADA/Medica.l grievance stating that he waad been issued sunglasses and ADA
      coordinator states this is not an ADA accomiendation.
               c.       ON 7-17-17 non-ADA and non-HIPAA provacy officer Defendant Martens
      Elenied grievance stating" this grievance office.r has no authority to evaluate
      clinical decisions made by licensed physician" and and per health care fortier
      was issued sunglasses and per ADA Coordinator this is not a ADA accommendations
               d.       On 9-20-17 Defendant's IDOC and Baldwin's ARB denied grievance
      stating bi;l,not addressing Plaintiff .ai!:ille allegations and " claims against
      ::,tafif.ar;e '.lot.subs,t.{!nj:d,§ti,d-t:l?~~':"'1 i;ft"atment provided and items ordered are
      at the discretion of the tending Physician. Doot soaks were discontinued
       5-30-17not after only two days.
      1b6.   On or about 5-11-2011 Plaintiff alleges that Defendant Dr. Ludford gave

him a pair of one day/single use sunglasses. These glasses are made to be worn only
once, after dialation of the eye. Thereafter, he informed IDOC and Wexford staff
that he had filled Plaintiff's prescription for sunglasses.
      107.   On or about 5-17-17 Plaintiff asserts that he wrote to Defendant Allen

and A/W Wilkes, memorializing the events of 5-1-17 and the allegations in Grievance
17-6-65 and Oafl:!ndant Ludford actions of 5-1.1-11 and asking for their assistance
in resolving'the ongoing and harmful denieal of ADA acommendations and medical treatment.
( See Exhibit CC )
      10&.   On or about 5-29-17 Plantiff asserts that he filed ADA grievance# 17-6-45
to Defendant Blackburn, alleging misappropriation of federal funds, disparate and
discriminatory treatment in educational, work assignments and recreational programs
and services, refusal to provide necessary i te!ll$ aod deviea:s.•w'nithou·ft which the ADA
acconrnodati:on Defendats' providc.sd him can not operate. A request for the ADA Coordinator
toprovide a list of ADA rights and his duties as ADA liason was also made. ( See
Exhibits DD1 , DDZ, l003 elt1d DD4 )
      iii;· On 5-31-17 Plaintiff wrote to Defendant's Baldwin and Pasley seeking
      their assistance in resolving the ADA disparate and discriminatory treatment
      di scribed in Gr.# 1.7·•:J-65.
      b.       On or about 6-17-17 Defendant Blackburn denied grievance stating iJ:t relevan_t
      j,:?art, "typewriter ribbons cannot be provided as part of an ADA accommendation"
      "offender is again reminded that the approprite style of typewriter ribbon
      is available at conrnissary as it is for all other offenders". '' Ther is presently
      no evidence which could be identified that sug_gests the offender's condition
      is preventing participation in any special program job assignment or educational
      service" "The offender may attend any scheduled special program offered in
      the facility like any other offender and has already been assined an ambulatory
      aid to assist himin physically attending such an event", "Assignment Office
      is responsible for satisfying requests for job assignment am1:l,is capable of
      accommedation offenders with visual imitations, but advise that offender has




                                            27
      made no recent request for a job assignment" "the offender would normally have
      additional opportunities to participate in higher levels courses through Lakeland
      college, however, these educational programs are temporarily susspended"
      recommendation based on all available information the ADA Facility Coordinator
      is reasonably satisfied that this offender is receiving the appropriate accommedations
      through the ADA process and that not other presently available accommodation
      will assist the offender further'?
      c.    On 9-5-17 Defendant Johnson denied grievance stating no dates not submitted
      in timeframe
      i09. Plaintiff alleges that at all times relevant to his incarceration in
Defendats' Dixon Correctional Facility, there was several job1assignments;t~t,.he
had requested in Correctional Industries, Dixon Optical Labs that he could perform
with little or no special accommodations and at least one(1) vocational course offered
by Laheland College, Culinary Arts. Which is one of th,i careers and classes that
the Illinois Dept. of Human Services outfits with accommodations so that the blind
can learn that skill. Lakeland College could have provided accommodations for the
blind at little or no expense. Vocational Courses at no time were cancelled at Lakeland.
      110.   On   or about 6-9-17 Plaintiff asserts that he received a response from
Defendant Pasley, in regards to grievance# 17-6-45. Defendant Pasley express his
confusion on how a typewrite1c• facila.ted effective communication. Also, he stated
that he communicated with Defendant Blackburn and asked them to review t,is elligi.bily
for job and work assignments. ( See Exhibits FF1 and FF2 )
      Thereafter, Plaintiff wrote Defendant Pasley back explaining his desir.e to
participated in all Defendnts IDOC's programs and service and answered his question
about how a typewriter could provide more effective method of communication than
a, cassette tape that went out of use aprx. thrirty(30) ago.

      111.   On or about 6-12-17 Plaintiff asserts tlJ!'lt, he filed an emergency,g111.ievance#
                                                       '
17-6-'li:! , alleging deliberate indifference to the serious medical needs of his degenerative
ye disease, foot injrn:ies,being supplied a pair of one day/single use sungalsses
for photophobia and the use of Nurse Practi.!lioners as primary care providers for
all chronic care clinics and using physicians only as rubber stamper to Nurses diagnoses.
( See Exhibits GG1, GG2 and GG3 )
                                        28
               a.     On 6-20-17 Defendant Varga denied grievance emergency status.
              b.      On 9-7-17 non-HIPM privacy officer CCII Dillabough responded to
      medical grievance stating," inmate has opp@inment with Ophthamologist and was
      not seeno:m6-7-17 by eye Dr. Inmate needs to sign up for eye Dr. for sunglasses
      arnd silit;k call for ~od line for nail. inmate does not choose provider." Relevant Part
               c.     On 9-25-17 non-HIPM privacy officer Defendant Martens refused to hear
      medical grievance stating that issues previously grieved in 17-4-37, 17-6-45
      and 17-6-65 and finalized by CAO.
              d.      On 10-18-17 Defendant Johnson denied grievance for not being submitted
      in timeframe and previously addressed in gr.# 17-4-37.
      112.   Plaintiff asserts that Defendat's Baldwin, Johnson, Varga, Blackburn, Martens
and others conflation of ghievances 1.7-4-37, 17••6-45 and 17-6-65 with 17-6-72 was a
violation of his right to a fair and impartial grievance process. 1he Issues presented
in the named grievances are connected by subject and the fact that the denials of
prescribed medical treatment and ADA rights are sontinuing as alleged in each grievance.
      113.   On or about 6-12-17 Plaintiff asserts that he filed ADA grievance# 17-6-108
directly to Defendant Blackburn alleging tlaat Defendant Melvin had discriminatl!ld against
him and refused to employctlimin correctional industries because he was blind in .violation
of the ADA. ( See Exhibits HH1,HH:?, HH3, HH<!, and HH5)
             a.   On or about 6-12-17          Defendatt Blackburn refused to hear this
      Dixability discrimination i.n employment grievance and did not forward it to the
      proper IDOC Correctional Industr}es Staff Member having authority over Melvin
      and the independi'illt IDOC f:lepartment he supervised.
            b.    On 6-16-17 non-·ADA and non- authorized Correctional Grievance officer
      Defendant Martens refused to hear ADA grievance, statir1g Failed to file in accordance
      with DR 504.810(a) timeframe and no justification for further consideration.
            c.    on 6-28-17 Plaintiff resubmitted grievance directly to Defendat's
      Baldwin,Pasley, Blackburn and Marterns. Along with a letter requesting that thEI
      grievance by heard because it was a continual violation and or could b§e heard
      as an exception under DR. 504, et.seq.
            d.    Gn 7-27-17 Defendant Johnson denied grievance as not submitted in
      the timeframe outlined in Dept. Rule 504. No other Defendant responded and no
      rationale given




                                         2l 28
ti     114.   Plaintiff alleges that Defendant Melvin, in addi.ttion to denying him employment
for no other reason them being blind. Defendant Melvin was engaged in unlawful acts
con~rning Correctional, funds, materials, products and inmates. So significant that
he and those he conspired with including inmates were disciplined and removed from
Correctional Indus ties Dixon Optical Labs.

      115.    Oih'l<ln::Lnbout, A'i-18"17 .l'slaintiff asserts that Defendant Tuell during his

i;e[Jli!duled combined chronic Hep C and Diabetic Clinic. Noted, that his liver functions
and Hep. C was worsening and that his diabetes was poorly controlled. Nothing was done
his diabetes but a referal to Hep. C. Clinic was made. ( See Exhibit MRCCC 17D )

      116.    On or about 6-27-17 P1a.:imtiff alleges teat in continuation of his retaliation

against him for making prioc complaint concerning his misconduct. Defe.ndant Farias
interfered wmd'-phevemeaul hlm from receiving medically prescribed treatments. ¼hereim
he told Nurse Chaddie not to fill his medical prescrit;tion and wrote Plaintiff a
disciplinary report when he told Defendant Farias the dangers his action placed upon
him and that he   wai   wing to .write a grievance on his, Fatias 's interference with           1
Plaintiff's medical care. ( See Exhibit 111)

      117.    On or about 6-29-17 Plaintiff alleges that Defendalilt Remmers acting as
disciplanary committee chaairman, did in violation of Plaintiff's first(lst) Amend.

right find him quilty for stating " I have not written you up yet but li am going to
and you are going to lose your job", " If I lose my eye you' re done!"' }?unishment ·

was issued and Defendat Varga concurred, ..( See Exhibit II2 )

      118.    On or about G-28-17 Plaintiff alleges that Defendant Dr. O"Brien during

an examination was deliberately indifferent to the ser:iious medical needs of his

diabetic gum·,d<limease and the effects. i.e. he refused to have the diabetic gum disease
treated and would not provide Plaintiff with dentures to replace the aprx. twenty seven
(27) teeth lostsbecause of lack of professional teeth claeaing and retardation of

diabetic gum disease. ~nless Plaintiff paid the cost of the. medical procedures and dentures.
qemand was repeated at ,all subsequen!;:_yisits. ( See Exhibit Med.       Rec :-ne;tal   Clinic )



                                               29
      119.   On or about 6-27-17 Plaintiff asserts that he filed an emergency grievance

directly to Defendant Varga alleging a1Mff misconduct and violations of HIPA,\. Wherein,

Defendamt Farias having knowledge that he would be receiving prescribed medical itemms
at night}y medical line called Nurse Chaddie and ordered her not to provide him with

his prescription and that this was another act in a continual pattern of harrassment
and retlilliation. ( See Exhibit JJl )
             a.     Gn 6-20-17 Defens.ant Varga denied grievance emergency staous.
             b.     On 7-11-17 CCII Dillabough responded to grievancestating the word:i'
      of the medical prescribtion and" BIPAiA was not violatedc/o asked a potential
      security issue about tape". ,no allegation of grievance was addressed
             c.     On 7-25-17 Plaintiff resubmitted grievance via grievance box
      grievance remains unhearded.

      120.   On or about 7-11-17 Plaintiff asserts that he filed grievance 17-7-29

directly to Defendat Varga allegeing ADA .discrimination, staff misconduct, medical

treatment, theft of person property and dietary. Speciffkally illustrating Defendant
Farias' s acts of misconduct. Along with the cmfJation of Correctional atldLliledical Staff's

authorities and roles"as illustrated by a Nurse gitnir1img him an discriplinary ticket for
liiil!iobeyi.ng her direct order to shut up. ( See Exhibits KK1, KK2 and KK3)
            a.    On or about 8-17-17 Plaintiff resubmitted this i'mergency grievance
      because it was ignored.
            b.    On 8-17-17 Defendant Varga denied grievance emergency status
            c.    On or about 10-12-17 Defendant Martens altered the face of the 7, i
      grievance to make it one of gv11e,idmg disciplinary reports and denied it, stating
             the IOii:' s written were properly issued" the allegations of the grievance
      were not addressed and in his note he fabricated a false rationale as towhy the
      resub:nitted but unheard allegation concerning Defendant Farias would not be
      addressed.
             d.   On 11-13-17 Defiendant Johnson denied grievance as being time barred
      and no due process violl,t! tions and appropriately addressed by facility administration
      and Defendant Baldwin concurred.


                             -~---,--
        121.   Plaintiff alleges that Defendants' Baldwin, Johmson, Varga, Martens and
 others knowingly violated his right tb.Due Process. Wherein, grievances of 6-27 and

  7-11-17, Gr.# 17-7-29 were timely filed and at any rate represented continual violations
  of law by correctional and wexford staff. Also, in answering them they manipulated

 grievance numbers and incident dates and fabricated narratives in or.dei:- to deny and or
 evade allegations.

       122.    On oi:- about 7-11.-17 Plaintiff asserts taht he filed grievances# 17-8-E59

 directly to Defendatn Varga alleging Medical care or lack thereof fol'.' his diabetes and

 hep.C that amounted to technical attempted murder, the improper use of Nurses as primary
 care provider/physicians in administering chronic care clinics and only usi.ng Doctors

 as rubber stamp approvers of Nurses prescribti.ons and diagnoses, extortion in the form

 of require him to pay for medical treatments or do without, cost saving policies and
 practices, HIPAA violations and deceptive methods and measures. ( See Exhibits LL1,
 LI2 and LL3 )

               a.       On or about 7-30-17 Plaintiff resubmitted grievance due to lack of
       response by Defendant Varga.

               b        On 8-t!l-17 Defendant Varga denied grievance emergency status
               c.       On 8-29-17 Grievance was resul:rnitted to CCII Hendrix

               d.       In early November 2017 0CII Garland at Plaintiff request sent him

       written response to status of gr.fl'17-8-E59 Stating " CCII was waiting for response
       from HCU"

       123.    On or about 8-9-17 Plaintiff asserts that in accordance with Illinois law

 he filed           17-8-E59 directly 'l:'o Defendant's Baldwin and Meeks in their capacities
 as Defendant IDOC' s Director and Agency medical Director and l:lmbudsman between IDOC
 and Wexford he.alth Sources. ( See Exhibits LL/4 and LL5 )

       124.    On or about 8-12-17 Plaintiff        asserts that Dt,fendant Mershon condrncted

a combined chronic care clinic of his diabetes, high bllod pressure and cardiac medical
conditions. In which his diabetes was recorded as uncontrolled and A1C was 12. 3 up from
9.8. No action was taken ( See Exhibits MRCCC l7E1 and         J!~
                                               31
       125.   On or about 9-26-17 Plaintiff asserts that he went to the cornea clinic at
University of Illinois(UIC) and saw Drt. Kim. Who after examination found Plaintiff's
cornea to be extremly dry, recorded his complaints of headaches, eye pain and photophobia.
Reccommendations for daily applications of warm compress to eye and suglasses were
made. ( See Exhibits MRCCC17F, 17G and 17H1 and 2 )
             a.    On 10-11-17 Defendant Ludford in post furlough interview noted rec.
       for daily warm compress and sunglasses.
             b.    On 10-18-17 Defendant Dr. Zahtz in secoud post furlbugh interview
       denied the treating Ophthalmologists rec,cotm1endations for warm compresses and
       sunglasses.
             c.    On 10-31-17 Defendant Dl'.i. Ludford saw Plaintiff as a results of his
       numerous and constant visits to sick call complainning of extreme pain and
       refusal to give Ophthalmologist's prescription to £"eli~11£e his pain.
       126.   Plaintiff alleges that Defendant I s   . Zahtz, Dr. Ludford and Allen were
deliberately indifferent to his medical needs and pain and suffering. Not only by the
fact that they refused to provide the prescribed and recconmendated medical items, but
they did so when toprovi.de them would have been at no expense or very li.ttle. i.e.
Dixon Correctional Industries makes glasses for all state agencies and other businesses.
       127.   On or about 11-1-17 Plaintiff asserts that he filed grievance# 17-11-ES
directly to Defendant Blackburn alleging that the. ADA accorrmodation of being provided
with a ambulatory aid to assist "1.im and improve his quality of life was being dangerously
altered in order to save cost. i.e. the two(2) aids that were priviously assigned

exclusively to him, were now being assigqed new duties and made to asists aprx. hundred
(100) other inmates. and the firing of his familiar long time aids and reassignment of
several new ones forced him to give his personal, family and private inforw,a.tion to
unknovm comvicted felons most of whom are violent. ( See Exhibits MMl, MM2, MM3, MM4

imtl MMS )
              a.    On 11-6-17 Defendant Varga denied .ADA 5 rievance emergency status.
              b.    On or about 11-ll-17 Defendant Blackburn refused to hesr ADA grievance
              c.    On 11.-9-17 CCII Garland responded stating " if abulatory assistance
       is needed must utilize sick call'J    " if deened medically necessary HCU will advise
        assignment committee of your need to have an aide."
                                          32
             c.   On 12-29-17 non-ADA C',oordtnator and non-HIPAA pri.vacy officer
       Defendant Martens responded to the,ADA grievance Stating, " all treatment must
       be ordered by the Medical Direc.tor at         facility and not a matter of inmate
       preference. This grievance office ha no authority to evaluate clinical decisions
       made by licensed physici.aih. must address concerns at sick call 11 emphasis added"
             d.    On 1-26-18 Defendant Johnson denied grievance stating, ADA ambulatory
       aid policy in which the aid was not able to sty with the offender " Moot, this
       office contacted the ADA Com:dinator at Dixon CC who indicated this issue has
       been resolved. Defendant Baldwin com:.m·red.

       128.    Plaintiff alleges that Defendant IOOC, Baldwin, Johnson, Varga, Martens,

Allen, Blackburn and dithers engaged in the practice of fraudulent concealment. Where

in addressing medical grieavance they refer to Medical staff as Health Care Unit (HCU)

no person(s) or official medical records ere identified         later use by the agri.eved

party. this practice is designed to sheild offending parties and is in violation of
Due process.

       129.    On or about 11-29-17 Plaintiff asserts tht he wrote to Defendnat :WOC"S

Chief of Investigations & Intelligence. Requesting that his office initiate an investigation
into Correctional staff and agents. Listed were attached grievance as exa~1ples of unlawful

conduct and a ·recital of some of my allegations. No reply was received. ( See Exhibit NN)

       130.    On or about 12-7-17 Plaintiff asserts that he was seen by Defendant Merson
during his Hep.C chronic Care clinic and informed that as a result of the worsening

Hep.C the cure was being recommernfod. ( See Exhibits MRCCC 1711, 1.712, 1713, 17!4 and 17I5)


               a.    o6v12-8-17 Dr:··P~ul reccmrmended that h~ be giv;n the cure for Hep.C
                     On 12-27-17 Plaintiff received an ultrasound of his liver
               c.  On 1-4-18 Defendant Dr. Zahtz informed him that his liver fibrosis
       level was classified as F3 and he was approving Hep.C Cure
               d.    On 3-27-18 Plaintiff sign the consent form to receive ii;Jp.C treatment

       131.    On or about 12-13-17 Plaintiff asserts that he again saw Defendant Mershon

during his combined cardiac, high blood pressure and diabetes chronic care clinfos and

informed that his A1C blood sugar level was 12. 2% and that she wanted to put Plaintiff

in the infirmary for observation.

                                            33
      132.   Plaintiff asserts that he declined to be placed in the infitrnary, because

from the time of       initial diagnosis bhe treating Endocrinologist found that he

was resistant to the insulins called NPH and Regufar. combined with the fact that

Defendant's Mershon and Tuell and tothers had precribed aprx. one humdred units(il,00)

of the then precribed inculins, only to see a decrease in his wieght and increase in

his AlC and Blood Sugar Levels to average lover two hundred and fifty(250) MPD each

reading.

      133.   Plaintiff alleges ttat ~,bi1e "in the custody of Defendmt IDOC he sufferred

retaliation at the hands of correctional staff and it's agents. e.g. for the periods
between the years 2011 and 2018 out of the total amount of cell searches of cells on
the 3rd fl HCU, his cell was searcged aorz, thirty three (33%) percent of those times.
      134.   On or about 2-16-18 Plaintiff alleges that Defendant Black in furtherance

of retialtions against him, came to his cell and said," "racial slur" ypu have five
minutes to put up your property in boxes or I will take your shit" going on to state,
" I am a member of correctional tact team and it's my job to put inmate like you in
their place"

      135.   On or about 2-16-18 Plaintiff assert's that because he is blind, the so-called

order was in violation the his ADA accommondations and IDOC rules and regulations on

complaince; and the many past intimidating and harrassing acts of Defendant Black.
Plaintiff requested that      call a supervisor and the crisis team.

      136.     On or about 2-16-18 at aprx. 7 pm   Plaintiff asserts the Defendant Gonsalos,
Sgt. Battles and c/o Revenig arrived on the 3rd fl at the same time. Plaintiff covey
his reasons for his requests and was forced to tell correctiona.1 staff private medical

and mental health information before his request for a cirisis team was considered and
denied.

      137.   On or about 2-16-17 at aprx. 7 pm Plaintiff alleges that he overhesrd

defendant's Gonztilos and B!.hck along with Sgt. Battles and c/o Revenig c~ussing a plan

in which they could cover up DefendantsBlack' s unauthorized act.ions. They decided to
say that it was a routine shakedown.

                                            34
       138.    On or about 2-16-18 at aprx. 7pm Plaintiff alleges that he informed
Defendant Gonzalos that he had overheard their conversation and plan and again made

the request for a crisis te.am. Defendant Gonzalos then said he was a member of the mental

health cd,,is t,,am and he finds that no mental. health action should                   taken, hence, all
four(L,) correctional officers search              property for ap:rz. one and             (1~) hours~
       139.    On or about 2-17-18 Plaintiff asserts                he received a disciplinary

written by Defendant Black, charging               with #304 insolence, " Stating that he                   a

eacist,       single me out because I am a                 , #c308 unauthorized p1·operty and disobeying
a direct order: to go to day room. The IDR was witness by c/o Revenig, Di!,fendant Gonzolos 's

and Sgt. Batlles involvement in the incident was consealed. ( See Exhibits 001, 002,
and 003)
              a~    On 2-20-18 at aprx+
                                     .    9arnr Defendant Remmers denied Plaintiff's reauest to         .
       -call witnesses and pi.:epare evidence and pee"'"'''" a defense. found hirn guilty based
       only on correctional staff statements and Defendant Varga concurred.
       140.   Plaintiff alleges that Defendant Remmers acting as chairman of the IDR

hearing committee did in promotion of Defendant IDOC's practice and policy of denying

Due Process in order to conceal unlawful conduct did deny him a fair and impai.:tial
'neaL"J_ng~
       •     '     • 'L1e \•tas a)
            wnere1.11            ·t l e to present excu.1patory evi. cl ence, ca. 11 w1.tnessess
                                                                                      ·          anc'

prepare a.nd present a defense~ Doing so by holding the heRring thE'.: first ,.,,,rorking day
after the            was written and before the. first v.1orking day of the week ts mail was
deelivered. inter a1ia.

       141.   On or about 2-17--18 Plah1ti.ff asserts               in order to mitigate           extreme
emotional distriess           to document the events of 2-16-18,                   numerous requests to
see the crisis team and cor:r:ectional supervisory staff. e

              a.   On 2-17-18 11pm to 7am shift, Plaintiff requested that the crisis
       team be called and supervisory staff. However, per c/o hanson•, Defendant Go00los
       denied the request~
             b.    On 2-17-18 7am to 3pm shift he had Sgt. Townsend end c/o Abbel document
       the condition of hi.s cell and call a crisis team.
             c.    On 2-17 and 2-18-18 he was seen by Dr. Stone and Mrs. Hoffman of the
       mental Health Crisis Team. ~,Jherein, they d.ocurnented his mental distrews and

                                                    35
..
           his intention not to leave his cell at any time that Defendant Black    assigned
           to or present on the 3rd fl HCU Uhless correctional supervisory staff or crisis
           team is present to witness encounters.
                   d.    Thereafter, on 3-11, 3-16, 6-8 and 9-26-18 Plaintiff was seen by
           mental health professionals Dr.Doyle, Dr. El Haj and Mrs. Price concerning the
           mental distress he was feeling because of the perception that Correctional and
           Medical staff were knownfogly and intentionally causing him harm and injury. When
           they allow him to suffer fromrurmecessary pain by not following tloctor' s Orders
           and not treating his deadly diseases.

           142.    On or about 2-17-18 Plaintiff alleges that Defendant Black having i:cnowlei;jge

     that he would not leave his cell unless crisis team or supervisory staff was present,

     he misuesed plaintiff's private medical information and violated HIPAA by writing him
     a false and retaliatory IDR ( See Exhibits PP1 and PP2)

                   a. on 2-20-1.8 Defendant Farias found Plaintiff guilty of disobsying Defendant
           Black's direct order to take medicine. Plaintiff documented exculpatory defense
           although presented was not excepted.
           143.    On or about 2-20-18 Plaintiff asserts that he filed an emergency grievance

     directly to Oefendant Varga aBaging ADA discrimination, staff misconduct, retaliation

     and false IDR' s. speciffica11 the actions of Defendant's Gonzal@s and Blacks. ( See
     Exhibits ('€Ql, QQ2 and QQ3 )


                   a.    On 3-27-18 Defendant Varga denied grievanc,e emergency status
                   b.    On 3-20-18 suhnitted to Defendants' IDOC and Baldwin's ARB.
                   c"    On 4-7-18 resubmitted to Defendant Martens
                   d. On 6-5-18 resubmitted to Defendant Martens with letter.
                   e.    Grievance. remains unheard and unanswered.

           14!+.   On or about 2-23, and 2-24-18 Plaintiff alleges the Defendant Black in

     dereliction of       duties gave false information to medical staff in violation of
     HIPA4 Which caused Plaintiff to be written       's.nnd punished. Also, 1st fl c/o Revenig
     ttillaimed to have witnessed a conversation that took place on 3rd fl HCU. ( See Exhibits
     RRl and RR2 )

                   a.   On 2-26-18 Defendant Fad.as recorded that Plaintiff pleaded guilty     ~" ,~.

           to both the obove IDR's, issued punishment. Defendant Varga concurred.

                                              36
      145.   Plaintiff a1legr3's that Defendant Farias while acting a program ticket hr2aring

officer and a c.orrect:uooal officer in prnmotion of Defendant IDOC' s practice and policy

to deny due proce.ss in order to conceal unlawful conduct. i?lid deny him his right to a

!fair and impartial hearing. Thereby continuimg ass G.cmcealing his and tiiiln.et,s rnlllawful

and retaliatory acts.

      146.   On or about 2-25-18 Plaintiff asserts that he filled an emergency grievance#                  . ,_,

l:8J2½lE30 directly to Defendant Varga alleging the Defendant Black engaged in specific

acts of misconduct, retaliation and giving of false information to medical a!mff

in order that they write false        's . against him. ( See exhibits SS1, QQ2 ,:a:>3       a~J QQ4   )

             A. On 2-28-18 Defendant Varga denied grievance emergency status.
             b. On 3-20-18 submitted to Defendant IDOC and Baldwin's ARB.
             c. On 4-7-18 submitted to Defendant Martens
             d. On 6-5-18 resubmitted to Defendant Martens with letter.
             e. gievance remains unhearded and unanswered.

      147.   On or about 3-6-18 Plaintiff asserts that he was seen by an Optomologist

at UIC. After an eye examination the following was determined. That he had extremely dry                   : :- •

cornea and photophobia, prescriptions find reccommendati.ons was t1a,i13rovide Restasis

for dry eye and sunglasses-for. photobia were made.        ( See Exhibits MRCCC:.Jlf'IJIJ lftJ.;;;•
18B1 abd 18B2)
            a.    On 3-8-18 Defendant Dr. Zahtz denied prescriptj.on for Restasis and
      referred sunglasses prescribtion to 61llxon's eye Dr.
            b.    on 3-15-18 Plaintiff r·eported to s;i,ck call complaining of eye pain,
      migrnine headaches and photophobfa.
            c.    3-19-18 went to UIC eye clinic to seen oculist for prosthetic eye
      aprx. two(2) years delay in recoo1m1endahion.
             d.   on 3-21-18 ..Saw~Defendant' s Zahtz and Ludf9rd concerning dJ:y ,eye
      and sunglasses_presci:;ipt:tons .... They took no action
            e.    on 4-6-18 sick complaining of eflry eye, migraine headaches, pain and
      photophobia.

      148.   On or about 44.;i;;:,!:il,'<Plaintiff asserts taht h!!c filed ,grievance # 18-4-119

s1Jmultaneously with l;)b.§endant I s Baldwin, Varga and Martens, alleging ADA discrimination,
staff misconduct in that Defendant's Rerm1ers and Farias denied him due process in the

                                             37
disciplanary hearing that they held for the named IDR' s, where they did not all,i!W tdme

to prepare a defense, present evidence and witness testimony and exculpatory documents.
( See Exhibits TI1, TI2, TI3, TT4 and TIS)

            a.    niether Defendat' s IDOC nor Baldwin         responded to grievance sent
      directly to them:r.
            b.    On c;ir about 5-22-18 Defendant Martens, did not address the due process
      violations a£ alleged but s:imply restated disciplainary reports and upheld quilty
      findings. Defenant Varga concuri:ed.
            c.    On 7·•20-18 Defendant's IDOC and Baldwin's ARB remanded gi:ievance back
       to Defendant's Martens and Varga directing tha.1t.1 to address all issues
             d.     On or about 7-22-18 Defendant Martens in additions to .adopting
       Defendant's Remmers and Farias' s report summaries, .went on to present his evidence
       in support of quilty findings. No evidence was allowed to be sufamitted by i"lnintiff
      for consideration; ar.1d.!'urtlrrer went on to create a new IDOC rule concerning property
      complareJ;Jce. Defendant Varga concurred.
             e.     On or about 8-1-18 Defendantl.s IDOC and Baldwin's ARB finalized grievance
       stating claims of due process violations are not substantiated. Claims against
       staff are not substantiated claims of improper confiscation of property is not
       substantiated.

      149.   Plaintiff alleges that Defendant's IDOC, Baldwin, Varga, Martens and others

in promoting the pratice and policy of denying due process in order to conceal unlawful

conduct of IDOC staff and agents. Did in clear dereliction of their duties deny him

a fair and impartial hearing in which he could present exculpatory evidence and witness
in support o!' his allegations made in gr.#18-4-119.

      150.   Morewer, Plaintiff alleges that Defendant Martens violated                right to
medical privacy and HIPAA. -,When he fabricated medical >e'i'iidence and ilaliilel.y-·s,tlated

that medical recoi:ds·ldld'd not show he bad a spare prosthetic eye. ( See Exhibit MRCCC15G)

      151.   On or about 4-10-·18 Plaintiff a.sserts that Defendant Tuell duri.ng

combined chronic care clinic noted that his b,bood sugar level was 204MPD' s and Ale wa.s

11.0% the 96 units of insulins previously prescribed was renewed, ( See Exhibit MRCCG!.f}

18C1 and 1.8C2)




                                             38
      152.    Plaifltiff alleges that Defendant's IDOC and Wexford in furtherance of their
cost saving poli.cy and practice for the entire perimds of being incal::oerated, 201.1 until

present, he has never been all.owed to see an Endocronologist for treatment of his

diabetes. Ninety (90%) percent of the time 'tine primary care provider :6or his diabetes

were Nurse Practioners Defendant's Tuell and Mershon. While Defendant's Lank and Zahtz
acted as rubber stamp authodzating physicians to the Nurses Insulin presc,riptions and
treatments.

      153.    Plaintiff alleges that during the entire time of his encarceration in IDOC
his AlC and Blood sugar lever MPD     steadily encreased. No persons specializing in the
treatment at,d care of diabetes was ever consulted.

      154.    On or about 5-17-18 Plaintiff asserts that he sim&ltaneously filed grievances
directly to Defendant's Baldwin and Varga, including a copy and letter to Chief of

Investigations Delia. All,aging."iSlystemic misconduct by IIJOC and Dixon Correctional Staff
and it's Agents, .speciffically detailing alleged acts of misconduct ( See Exhibits UUl,
UU2, UU3 and UU4 )

            a.    On 5-29-18 Defendant Johnson changed the nature of the grievance and
      refused to hear it due to not being filed in timeframe outlined in Dep. Rule SOL,.
           b.    Defendant's Varga and Baldwin did not responded to grievance. Nor
      did Chief Delia.

      155.    On or about 5-22-18 Plaintiff asserts that Denfendant Dr. Zahtz during

a combined chronic care clinic reduced Defendant's Tuell and Mershon prescription
that he inject ninety six(96) units of insulin a day, to       less than fifty(50) units a day.

            a.    On 6-14-18 Defendant Dr. Zahtz reduced his prescription for him:
      inject aprx. 50 units of insulin by 111<1:ir:e than half to less than 20 uni ts a day.

      156.    On or about 5-31-18 Plaintiff asserts that after numeropus letters, requests,
imd grievances to Defendant Blackburn requesting allowances to participate in Educationsl
program and a meeting initiated by him with DefendantStevenson Associate Dean of Lake
Land College. Stevenson sent him a letter. ( See exhibits W1 and W2 )




                                            39
       157.   On or about 6-8-18 Plaintiff asserts tbht     he had his second(2nd) session
in three(3) month with Dixon's Mental            Dr. El Haj, concerning solutions for the

emotional distress caused by the perception that he was being denied medical treatment
in an at tempt to murder him.

       158.   On or about 6-15-1.8 Plaintiff asserts        he saw Dixon's eye Dr. Fahey, 1~ho
examined his eye and prescribed sunglasses for photophobia and fish oil for dry eye.

              a.    On 8-28-18 UIC Optometrist again prescribed sunglasses and recoorrrnended
        treatment of extreme drey eye.
             b.    On 9-13-18 Dixon's eye Dr. Popovich examined his eye and again presribed
       sunglasses for his photophobia.

       159. On or about 6-15-18 Plaintiff asserts that he saw Defendant Tuell for Hepatitis
C. Clinic and complained of pain in right side, nausea, dizziness and hard Htools. t,lso,
an inquiry obout 1,1hen      hep C cure/treatment would start was made.

       160.   On or about 8-23-18 Plaintiff asserts       t Defendant Mershon during a diabetic
clinic informed him that: he diabetic A1C blood sugar level was over 11% percent and that

it was her opinion th,,it he should be confined to infirmary in order to prove to him

that it was his bad eating habits tha.t causes         diabeta:s to be uncontrolled not
insulin resistance as Plaintiff has insisted for years.

       161.   Plaintiff alleges thnt a lay pe!:'son would 'in possession of the information

that he had recently loss 5orty(40) pounds, but his AlC and blood sugar level reading

( daily MPD ) was increasing'to aprx. two fifty (250) MPD at each reading despite ever

increasing insulin dosages, ✓·would hnow that it was not eating habits that caused

high blood sugar level but       effectiveness of th(;, medicine.

       162.   Therefore, upon Plaintiff's confinement in Infirmary he immediately went on

a hunger strike until he saw a Doctor, who would addJ:·ess his diabetec and llep C treatment
conc,,,rns.

       163~   Plaintiff alleges the Dixon's Medical Staff was quilty of attempted murder,
where they under the mandatory ingestion of medicaltion policy forced him to inject

insulin and gli.pizide twice a day when he was not eating. ( See Exhibit Plaintiff's
MPD affidavit )
         164.    On or about 8-27-18 Plaintiff asserts that he waw Defendant Dr. Zahtz.

~~"10   after a discussion about future diabetic and Bep C treatment and review of medical

date. Changed the configuration and dosage of the NPH and Regular type of insulin he

was already receiving. Plaintiff was required to be confined in the infirmary £or five

(5) more days, under obsetvation and meal control.

         165.    On or about 9-1-15 Plaintiff asserts taht Defendant Dr. Z:ahtz' s insulin

regimen, glipized and allowing himoniy food served by the facility. Produced a daily

MPD blood sugar level of aprx. two hundred and fifty(250). Plaintiff was ,discharged from

the infirmary with no charges to his insulin and glipized prescri[)tions. ( See Exhibit

Plaintiff's MPD affidavit )

          166.   On or alc;out 9-6-18 Plaintiff asserts the Defendant Dr. Lank, again had him

confined to the infirmary supposedly floe to uncontrolled high blood sugac levels for

three(3) days. In this confinement           diet was restricted to low carbohydrates and

his blood sugar levels (MPD~ was tested every two(2) hours. Defendant Dr. lank's

experiment produced a MPD blood sugar level in Plaintiff of aprx. i:\.il hundred and sixty

(260) at each reading        ( See Exhibit Plaintiff's MPD sffidavit)

          167.   On or about 9-11-18 Plaintiff asserts that because Defendant Dr. Lank had

refused to discharge him from the infirmacy after be completed her" experiment, he called

for a crisis team and to see Defendant Varga. The nature of the crisis was fear of death

from medical staff's treatxnents and the un,,j:nst confinement.           he wanted Defendant

Varga to contact Defendant Meeks in order that he may as ombudsman review Plaintiff's

medical treatments or lack thereof.

          168.   On or about 9-14-18 at aprx. 11;,;rn Plaintiff alleges that Defendant Dr. Laar~·~

cancelled          prescription for NPH and Regular and so--called 70%/30% and discharged

him from the -hnfirmary. Plaintiff's method of diabetes controLwas then starvation,

since glipized bas p<1oven to be ineffective · -      1-,

          169.   However, on or about 9-14-18 Plaintiff alleges that DBfendant Allen stopped
        discharge from      infirmary, stating that his medical situ,Uion was being reviewed


                                              41
' '
       for sunglasses would only be filled if   paid for them.
             b.    On 2-13 and 3-19-19 UIC Optomotrist reccommended that Plaintiff see
       a cornea specialist for eye pain, migraine headaches. and cornea damage. Also,            again
       she prescribed slmglasses and safety g:Jiisses.

       174.   Plaintiff alleges that he is being denied the
 for      degenerative eye disease Keratoconus. Refferrals to outside Ophthalmologists

 for consultation and treatment have been unnecessarily delayed and prescribed m(1dications

 and medical devices have been refust.xl. While other inmates have received the same .

 prescriptions free of charge.
       175.   Plaintiff alleges that Defendants IDOC, Wexford,      d~ed   employees and agents
have r@f!J©fittlc to. provide him medical treatment and prescriptions needed to al.eviate

 pain and suffering,d:itcanse they are promoting a policy and practice of saving on the

 cost of his care and retaliating2 agai.nst him for his grievances and complaints.

       176.   On or about 2-21-19 Plaintiff asserts that according to Dafendant I!l6C::'s

 and Dixon's new grievance procedun",           file an emergency grievance   tr 19-000771   against

 Defendant Blvackburn alleging that notwithstanding the numerous request made to him and
 many CCII's to be allowed participation in educational, work and early release programs

 and setvices .       denials appc,ar to be racially based in light of who receives ADA

 services . ( See !':xhibi ts XX1 , XX2, XX.3 and XX4 )
               a.     (In   2-2.2-19 grievance was returned as untimely filed.
               b.     On 3-21-19 Plaintiff resubmitted it along with letter explaining
        complaints could not be untimely because allegations represe:nt continual
        violations of the ADA.
              c.    On 4-1-19 Defendant Varga denied grievance emergency status
               d.     On 4-2-19 Plaintiff resu!xnitted grievance. It remains unheard and
        unanswered.
        177. On or about 3-8-19 Plaintiff asserts thht Defendant's Baldwin and Johnson
 issued their reported on his 10-1-18 grievance# 18-10, a.11.eging refusal to treat
 diabetes and hep C by namc;d medical s ta.ff. ( see Exhibit w\v,"r: )
               a. report stated in relevant part" that Healthcare staff indicated offender
        Fortier       being monitored and folliowed for his diabetic care. the offender does


                                               42
After many hours, his witals were taken and he was released from the infirmary at aprx.

5pm. the purpose and results of Defendant Allen's review has never been disclosed.

         170.   On or about 9-25-18 Plaintiff asserts that Defendant Mershon bot1ducted his

Hep C. Clinic, wherein he complain of Gm'Etant side pain, nausea, dizziness and fatique.

an inquiry about the approved          C. cure/treatment was made. No answer or action was

taken.
         171.   On or about 10-1-18 Plaintiff asserts that he simultaneously filed Emergency

grievance 1f18-10 directly to Defendant's Baldwin, Dr. Meeks and Varga, alleging seven(?)
years of deliberate indifference to and failure to treat             diabetis and Hep C. and
recently forcing him to contrnl          diabetis l;,y starvation and to face end stage          C

without th,, approved and promised cure/treatment. ( See Exhibits ~iW1, Ww2, WW3, W,~4,: ·
WW5 and \lw6 )
          I     a.    Defendant Meeks did not respond to letter or grievance.
                b.   On 10-21-18 Defendant Varga granted grievance emergency status and
         referred It to HCU to "Person unnamed".
                c.    On 10-25-1.8 Defendant Johnson refused to hear grievance stating that
         medical issues first must be raised at current facility.
                d.    On ,or about 11-8-18 non-HIPAA Privacy Officer Defendant Martens
         responded and stated '·'in relevant parts" that grievance had been refferred to
         H:ealth Care Administration and that Fortier indicates he was seen by DR. Zahtz
         and Df:. Lank,•,-:,~:c Tnis grie•crance officer has no authority to evaluate clinical
         decisions made by licensed physician. Defendant Varga concurred.
               e.    On 12-3-18 Def,mant Johnson remanded grievance back to Defendant Varga
         for review by HCU Staffdirecting them to provide a written response.
         172.   On or about 12-17-18 Plaintiff alleges that Defendant Dr. Zahtz during a

consultation informed him that a Wexford medical official had denied the numerous ..
prescriptions for sunglasses to treat his painful photophobia.

         173.   On or about 1-3-19 Plaintiff asserts that Dixon's eye Dr. Popovich examined
his eye and prescribed/reccommended that          be provided with sunglasses to treat
photophobia.

                a.    On 2-5-.19 Defendant Dr. Zahtz informed Plaintiff that his prescription


                                             43
,6   \i f'    h



                    not qualify for Hepatitis C tt''latment at this time." gt'ievance considered moot.

                    178.   Plaintiff alleges that Defendant's DR. Zahtz, Dr. Lank, Tuell and Mershon.
             In the months since he was taken of daily injections of insulin, have seen him for no

             less   tha/J,'1fo1c1r(4) chronic care clinic and have informed him that his blood tests show

             that his diabetic. A1C blood sugar levels have consistently been over eleven(11%) percent

             and his daily blood sugar levels MPD has been aprx. two hundred and fifty(25()).
             Also, his liver functions and liver enzymes are high and abnormal. They took no action

             but did make promises that a outsied consultation with an Endocronologist for diabetes

             was forthcoming.

                    179.   Plaintiff alleges Defendant• s Dr. Zahtz, Dr. Laqk, Tuell and Mershon are

             retaliating against him with the refusal to tr:iat his insulin dependant fonn of diabetes

             with effective insulin like the one called Ll!lntus. Where othec inmates who are resistant

             to NPH, Regular and 70%/30% are give.n Lantus. Several of them are presently at Dixon C.C.

                    180.   Plaintiff alleges that a l.ay1 person in possession of the information that

             his diabetic AlC    blood levels are over eleven (11%) pet"cent and his daily blood sugar
             levels MPD are over two hundred and fifty(25()). Would know that he needed some form of

             insulin to supplement and or control. his diat.

                    181.   Morevoc~r, Pl.aint:lf f alleges that a lay person in possession of the information

             that his Hepeti.tis C. wasi.n the end stage of l.i.ver disease/fibrosis level. four(4) and

             that his liver functions were adversely affecting him. l,l!irru!.t. . they would know that medical

             treatment was needed immediately.

                    182.   Plaintiff alleges that Defendant's ID0C, Wexford.and their named employees
             and agents    by forci.ng_,g him to controll his diabetes by starvation and nsfusing to treat
             his end stage:: advance Hep. ('

                                          "                   '
                                               ~Hllfully and vanton1.y
                                                                    ' condemn hirri to one or cnore of the

             following medically certain outcomes. e.L death, heart attack, heart di.seHse,,strokes,

             comas, liver. cancer, liver disease, limb 'and digit amputations among many nther things.

             Not only do they give out effective insulin to diabetic, they also provide the cure/
             treatment for Hep C. , but deny hi.m medical treatm"'nts out of hand



                                                           44
        183.    On or about 3-11-19 Plaintiff asserts that Defendant Stevenson of Lake Land

 (',ollege called him to participate in Orientation and to sign up for courses. Plaintiff

 completed the enrollment forms and informed him that h,~ would be needing accommendations

 in light of his blindness and that the least expensive accomn:iendations could be made

 to tlw,.Culinary Arts Class, Abo, the Illinois Dept. of Htrnan Services would instruct

 thernnon how to outfit the class to 11ccomrnendate the bl.ind free of charge. (See Exhibit YY)

        184.    Plaintiff alleges that Defendant's Lake Land CoUege and Stevenson have at

 least twenty two(22) campuses throughJoti.t Defendant IDOC Con:ectional Facilities and

 had at it's Dixon C.C, campus vacancies in it's Culinary Arts Class, Which with or without

 considerations for Plaintiff's blindness his status placed him at the top of the waiting
 list. Pla.intiff was refused enrollment sol.ey be,::oause of his blindness.

      185,     Plaintiff alleges that the Defendant's I.DOC, Wexford, lake Land !Sollege,
Baldwin, Nickalaus, Dr. Meeks, Dr. Zahta, Dr. Lank, Dr. O'Brien, Dr. Ludford, Pasley,

Hendrix, Blackburn, Johm:ison, Martens, Stevenson, Lt. Remmers, Lt. Gonzalos, Black Farias,

Tuell, Mershon, Allen and Melvein ( ''bbreafter(m]lectively Defendant's") E,nvolvement

in the aforementioned violations of his constitutional ctnd civil rights are direct
and ongoing~

      186.     Plaintiff avers that as of the filing of this complaint the condi.Hmns      t

c.omplain,t;d of, still exist.




                                           COUNT I
                                         CONSPIRACY

      Defendant's lnfurthenmce of customs, practices and policies designed to save on

the cost and limit their resixmsibil:ity •13o provide Plaintiff with ufo,dical care,   1

rehabilitation and education, while he is in the custody of the Illinois Dept, of

Corrections. Did action separately and in concert violate the Due process and Equal

Protection Clause of the U.S. Constitution, whr~re they denied him fair and impartial

hearing in his aprx. fHty(50) grievanc,es and compalints in order to conceal the.


                                             45
\I I   f




the numerous violation of Plaintiff's constitutioael and civil rUhs'while promoting

!lr1id cost saving policies and practices.
           l through 186 Plaintiff   adopts aod r<2alleges 'IH thru 11186 as though fully set

dlod:ih here;
®®'!'®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®@®®®®®®®®®®®®®®@®®®®®-Oil®®®


                                             COUNT II

                VIOI.ATIONS OF AMERICANS WITH DIS,\BILTTIES AND REHAflILATION ACI'S

           Defendant's viol.stied Plaintiff's dghts as a Blind Amedcan with Disabilities

 secured Under the ADA and RA.

           1 through 186 Plaintiff adopts and realleges 1!1 thru H86 though fully set
 forth here;



                                            C<'lUNT III

                             INDIEFENCE TD SERIOUS NEEDS OF MEDICAL CONDITIONS

           Defendat 's have been and are dc• liberately indifferent to the m:!eds of Plaintiff's

 numerous serious medical conditions and their related medical conditions/complications.
           1 throgh 186 Plai.nttff adopts and realleges 111. thrn ll186 as though fully set

 forth here;



                                             COUNT IV

                                            RETALIATION

           Defendant's have been and are cetali.ating against Plaintiff for exercising his

 constitutional. right to seek redress through complaints and grievanc.es of percieved
 wrongful and unlawful acts.
           1 through 186 Plaintiff adopts and reEilleges 111. ahru ll186 though fully set

  forth here;
                                             COUNT V
                                   WILLFUL AND fJAi~Tf,N CONDUCT
                       INTENTIONAL INFLICTION OF EMOTIONAL DI.STRESS
       Defendant's in doing the things alleged in this complaint acted deliberately,

redHe4ssly, wantonly, willfully and maliciously. Causing Plaintiff to suffer extreme
emotional distress and injury to him and             "general public.

       1 through 186 Plaintiff adopts and realleges Ill thru 11186 though fully set
forth here;



       WHEREFORE, Todd Fortier prnyy for      a judgment    in his favor in the Gl!laracter and

Amount to be determined by a Jury and;        such additiona!, relief as the Court may deem
just and proper.


Dated May 17, 2019




                                                        'I'odru1 F_ o.rt·leor   J/N1~1882
                                                                           •• , 11"- __ , , pro - se


                                                        Dixon C.C.

                                                        2600 N. Brinton AV.

                                                        Dixon IL., 61021




                                          VERIFICATION
       I am the Plaintiff, Todd Fortier, pro-se in this action. I the Affi.ant swear upon
oath and de,~,lai:es taht I have        the foregoing complaint and hereby verify that the

matters alleged therein are true upon my personal knowledge and I am willing to testify

to same if coll upon to      so. Pursuant to 28 fJSCS §§ 17!6                             cler pkioa1ty of
~perjury~

Dated May 17, 2019

                                                47
